Exhibit 10.1
EXECUTION COPY
U.S. $812,000,000
€100,505,400
CREDIT AGREEMENT
Dated as of November 9, 2011
Among
INTERNATIONAL FLAVORS & FRAGRANCES INC.
INTERNATIONAL FLAVORS & FRAGRANCES (LUXEMBOURG) S.à.r.l.
INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING B.V.
INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V.
IFF LATIN AMERICAN HOLDINGS (ESPAÑA) S.L.
as Borrowers
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
CITIBANK, N.A.
as Administrative Agent
FORTIS BANK SA/NV
and
JPMORGAN CHASE BANK, N.A.
as Syndication
Agents
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
as Documentation Agent
and
CITIGROUP GLOBAL MARKETS INC.
BNP PARIBAS SECURITIES CORP. together with BNP PARIBAS FORTIS
and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    23  
SECTION 1.03. Accounting Terms
    23  
 
       
Article II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    24  
 
       
SECTION 2.01. The Advances and Letters of Credit
    24  
SECTION 2.02. Making the Advances
    26  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    28  
SECTION 2.04. Fees
    30  
SECTION 2.05. Termination or Reduction of the Commitments
    31  
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    31  
SECTION 2.07. Interest on Advances
    32  
SECTION 2.08. Interest Rate Determination
    33  
SECTION 2.09. Optional Conversion of Tranche A Revolving Credit Advances
    34  
SECTION 2.10. Prepayments of Advances
    35  
SECTION 2.11. Increased Costs
    35  
SECTION 2.12. Illegality
    37  
SECTION 2.13. Payments and Computations
    37  
SECTION 2.14. Taxes
    38  
SECTION 2.15. Sharing of Payments, Etc
    42  
SECTION 2.16. Evidence of Debt
    42  
SECTION 2.17. Use of Proceeds
    43  
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    43  
SECTION 2.19. Extension of Commitment Termination Date
    44  
SECTION 2.20. Defaulting Lenders
    45  

1



--------------------------------------------------------------------------------



 



              Page  
SECTION 2.21. Mitigation Obligations; Replacement of Lenders
    47  
 
       
Article III CONDITIONS TO EFFECTIVENESS AND LENDING
    48  
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    48  
SECTION 3.02. Initial Advance to Each Designated Subsidiary
    49  
SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Commitment Extension
    49  
SECTION 3.04. Determinations Under Section 3.01
    50  
 
       
Article IV REPRESENTATIONS AND WARRANTIES
    50  
 
       
SECTION 4.01. Representations and Warranties of the Company
    50  
 
       
Article V COVENANTS OF THE COMPANY
    53  
 
       
SECTION 5.01. Affirmative Covenants
    53  
SECTION 5.02. Negative Covenants
    55  
SECTION 5.03. Financial Covenant
    58  
 
       
Article VI EVENTS OF DEFAULT
    58  
 
       
SECTION 6.01. Events of Default
    58  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    61  
 
       
Article VII GUARANTY
    62  
 
       
SECTION 7.01. Unconditional Guaranty
    62  
SECTION 7.02. Guaranty Absolute
    62  
SECTION 7.03. Waivers and Acknowledgments
    63  
SECTION 7.04. Subrogation
    64  
SECTION 7.05. Subordination
    64  
SECTION 7.06. Continuing Guaranty; Assignments
    65  
 
       
Article VIII THE AGENT
    65  
 
       
SECTION 8.01. Appointment and Authority
    65  
SECTION 8.02. Rights as a Lender
    65  
SECTION 8.03. Exculpatory Provisions
    66  

2



--------------------------------------------------------------------------------



 



              Page  
SECTION 8.04. Reliance by Agent
    67  
SECTION 8.05. Delegation of Duties
    67  
SECTION 8.06. Resignation of Agent
    67  
SECTION 8.07. Non-Reliance on Agent and Other Lenders
    68  
SECTION 8.08. No Other Duties, etc
    68  
 
       
Article IX MISCELLANEOUS
    69  
 
       
SECTION 9.01. Amendments, Etc
    69  
SECTION 9.02. Notices, Etc
    69  
SECTION 9.03. No Waiver; Remedies
    71  
SECTION 9.04. Costs and Expenses
    71  
SECTION 9.05. Right of Set-off
    73  
SECTION 9.06. Binding Effect
    73  
SECTION 9.07. Assignments and Participations
    73  
SECTION 9.08. Confidentiality
    77  
SECTION 9.09. Designated Subsidiaries
    78  
SECTION 9.10. Governing Law; Jurisdiction; Etc
    79  
SECTION 9.11. Execution in Counterparts
    79  
SECTION 9.12. Judgment
    80  
SECTION 9.13. Substitution of Currency
    80  
SECTION 9.14. No Liability of the Issuing Banks
    80  
SECTION 9.15. Patriot Act Notice
    81  
SECTION 9.16. Power of Attorney
    81  
SECTION 9.17. No Fiduciary Duty
    81  
SECTION 9.18. Waiver of Jury Trial
    81  

3



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I — Commitments
       
 
       
Schedule II — Mandatory Cost Formulae
       
 
       
Schedule 5.02(a) — Existing Liens
       
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Note
 
       
Exhibit B
  -   Form of Notice of Revolving Credit Borrowing
 
       
Exhibit C
  -   Form of Assignment and Assumption
 
       
Exhibit E
  -   [INTENTIONALLY OMITTED]
 
       
Exhibit F
  -   Form of Designation Agreement
 
       
Exhibits G
  -   Tax Forms

4



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of November 9, 2011
          INTERNATIONAL FLAVORS & FRAGRANCES INC., a New York corporation (the
“Company”), INTERNATIONAL FLAVORS & FRAGRANCES (LUXEMBOURG) S.à.r.l., a private
limited liability company (société à responsabilité limitée) incorporated in
Luxembourg and registered with the Register of Commerce and Companies of
Luxembourg under number B 79234 and having its registered address at 6 rue de
Mamer, L-8081 Bertrange, Grand-Duchy of Luxembourg, with a share capital of EUR
163,360,000 (“IFF Lux”), INTERNATIONAL FLAVORS & FRAGRANCES (NEDERLAND) HOLDING
B.V., a private limited liability company incorporated in the Netherlands (“NL
Holding”), INTERNATIONAL FLAVORS & FRAGRANCES I.F.F. (NEDERLAND) B.V., a private
limited liability company incorporated in the Netherlands (“IFF Nederland”), IFF
LATIN AMERICAN HOLDINGS (ESPAÑA) S.L., a Spanish Limited Liability Company (“IFF
Spain”), the banks, financial institutions and other institutional lenders (the
“Initial Lenders”) and issuers of letters of credit (“Initial Issuing Banks”)
listed on Schedule I hereto, and CITIBANK, N.A. (“Citibank”), as administrative
agent (the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Additional Commitment Lender” has the meaning specified in
Section 2.19(d).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Advance” means an advance by a Lender to a Borrower as a part of a
Borrowing consisting of simultaneous Advances under a Facility from each of the
Lenders pursuant to Section 2.01, and includes a Base Rate Advance or a
Eurocurrency Rate Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent” has the meaning specified in the recital of parties and, as the
context may require, includes the Sub-Agent.
     “Agent’s Account” means (a) in the case of Advances denominated in Dollars,
the account of the Agent maintained by the Agent at Citibank at its office at
1615 Brett Road, Building #3, New Castle, Delaware 19720, Account No. 36852248,
Attention: Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the

1



--------------------------------------------------------------------------------



 



Lenders for such purpose and (c) in any such case, such other account of the
Agent as is designated in writing from time to time by the Agent to the Company
and the Lenders for such purpose.
     “Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin” means as of any date, with respect to any Base Rate
Advance or Eurocurrency Rate Advance, as the case may be, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the applicable caption:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Base Rate Advances   Eurocurrency Rate Advances
Level 1
    0.000 %     0.875 %
A+ / A1 or above
               
 
               
Level 2
    0.000 %     1.000 %
A / A2
               
 
               
Level 3
    0.125 %     1.125 %
A- / A3
               
 
               
Level 4
    0.250 %     1.250 %
BBB+ / Baa1
               
 
               
Level 5
    0.375 %     1.375 %
BBB / Baa2
               
 
               
Level 6
    0.500 %     1.500 %
BBB- / Baa3
               
 
               
Level 7
    1.000 %     2.000 %
Lower than Level 6
               

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below under the caption “Applicable Percentage”:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
    0.080 %
A+ / A1 or above
       
 
       
Level 2
    0.100 %
A / A2
       
 
       
Level 3
    0.125 %
A- / A3
       
 
       
Level 4
    0.150 %
BBB+ / Baa1
       
 
       
Level 5
    0.175 %
BBB / Baa2
       
 
       
Level 6
    0.200 %
BBB- / Baa3
       
 
       
Level 7
    0.275 %
Lower than Level 6
       

2



--------------------------------------------------------------------------------



 



     “Appropriate Lender” means, at any time, with respect to (a) any of the
Tranche A Facility, the Tranche B Facility or the Tranche C Facility, a Lender
that has a Commitment with respect to such Facility at such time, (b) any Letter
of Credit Subfacility, (i) any Issuing Bank that has a Letter of Credit
Commitment with respect to such Letter of Credit Subfacility at such time and
(ii) if the other Tranche A Lenders or Tranche B Lenders, as applicable, have
made Revolving Credit Advances in respect of such Letter of Credit Subfacility
pursuant to Section 2.03(c) that are outstanding at such time, each such other
Tranche A Lender or Tranche B Lender, as applicable and (c) any Swing Line
Subfacility, (i) each Swing Line Bank that has a Swing Line Commitment with
respect to such Swing Line Subfacility at such time and (ii) if the other
Tranche A Lenders or Tranche B Lenders have made Swing Line Advances in respect
of such Swing Line Subfacility pursuant to Section 2.02(b) that are outstanding
at such time, each such other Tranche A Lender or Tranche B Lender, as
applicable.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07(b)(iii)), and accepted by the Agent, in
substantially the form of Exhibit C or any other form approved by the Agent.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).
     “Authorization” means an authorization, consent, approval, resolution,
license exemption, filing or registration (including, without limitation, the
Environmental Permits).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in Section
6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state law for
the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate for loans denominated in
Dollars;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance

3



--------------------------------------------------------------------------------



 



of doubt, the One Month LIBOR for any day shall be based on the rate appearing
on Reuters LIBOR01 Page (or other commercially available source providing such
quotations as designated by the Agent from time to time) at approximately
11:00 a.m. London time on such day.
     “Base Rate Advance” means an Advance denominated in Dollars that bears
interest as provided in Section 2.07(a)(i).
     “Borrowers” means, collectively, the Company, IFF Lux, NL Holding, IFF
Nederland, IFF Spain and the Designated Subsidiaries from time to time.
     “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
     “Cash” means, at any time, cash as defined in the Audit and Accounting
Guides issued by the American Institute of Certified Public Accountants of the
United States of America (as amended from time to time) which includes as at the
date of this Agreement currency on hand, demand deposits with financial
institutions and other similar deposit accounts.
     “Cash Collateralize” means, in respect of an obligation, deposit and pledge
(as a first priority perfected security interest) cash collateral in Dollars, in
an account to be approved by the Agent (such approval not to be unreasonably
withheld or delayed) for the benefit of the Appropriate Lenders and pursuant to
documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).
     “Cash Equivalents” means, at any time, cash equivalents as defined in the
Audit and Accounting Guides issued by the American Institute of Certified Public
Accountants of the United States of America (as amended from time to time) which
includes as at the date of this Agreement short term instruments having not more
than three months to final maturity and highly liquid instruments readily
convertible to known amounts of cash.
     “Change in Law” means the occurrence, after the date of this Agreement, or,
with respect to any Lender that becomes a party to this Agreement after the date
hereof, such later date on which such Lender becomes a party to this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

4



--------------------------------------------------------------------------------



 



     “Citibank” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
     “Commitment” means a Revolving Credit Commitment, a Letter of Credit
Commitment or a Swing Line Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of The Swiss Federation, lawful
currency of Japan and Euros.
     “Company” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.
     “Debt” of any Person means, without duplication: (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of assets or services (other than trade payables not
overdue by more than 60 days incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to assets acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such assets), (e) all obligations of such
Person as lessee under leases that have been or should be, in accordance with
GAAP as in effect on the Effective Date, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis),
(i) any amount raised by the issue of shares redeemable mandatorily prior to the
latest Termination Date, (j) any amount raised under any other transaction
(including any forward sale or purchase agreement) having the commercial effect
of a borrowing, (k) all Debt of others referred to in paragraphs (a) through
(j) above or paragraph (l) below guaranteed directly or indirectly in any manner
by such Person, or in effect guaranteed directly or indirectly by such Person
through an agreement (1) to pay or purchase such Debt or to advance or supply
funds for the payment or purchase of such Debt, (2) to purchase, sell or lease
(as lessee or lessor) assets, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Debt or to assure the
holder of such Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for assets or services
irrespective of whether such assets are

5



--------------------------------------------------------------------------------



 



received or such services are rendered) or (4) otherwise to assure a creditor
against loss, and (l) all Debt referred to in paragraphs (a) through (k) above
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on assets (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
     “Debt for Borrowed Money” of a person means all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of such person other than any amounts which would be classified as indebtedness,
in accordance with GAAP, which arise under any Hedge Agreements.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Default Interest” has the meaning specified in Section 2.07(b).
     “Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit, to make a payment
to a Swing Line Bank in respect of Swing Line Advances or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding has not been satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing),
(ii) any Lender that has notified the Agent, the Company, an Issuing Bank or a
Swing Line Bank in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder, unless such writing or statement
states that such position is based on such Lender’s good faith determination
that one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (iii) any Lender
that has defaulted on its funding obligations under other loan agreements or
credit agreements generally under which it has commitments to extend credit or
that has notified, or whose Parent Company has notified, the Agent or the
Company in writing, or has stated publicly, that it does not intend to comply
with its funding obligations under loan agreements or credit agreements
generally, (iv) any Lender that has, for three or more Business Days after
written request of the Agent or the Company, failed to confirm in writing to the
Agent and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s and the Company’s receipt
of such written confirmation), or (v) any Lender with respect to which a Lender
Insolvency Event has occurred and is continuing with respect to such Lender or
its Parent Company; provided that, for the avoidance of doubt, a Lender shall
not be a Defaulting Lender solely by virtue of (1) the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
Parent Company thereof by a Governmental Authority or instrumentality or (2) in
the case of a solvent Lender, the precautionary appointment of an administrator,
guardian, custodian or other similar official by a Governmental Authority or
instrumentality under or based on the law of the country where such Lender is
subject to home jurisdiction supervision if applicable law requires

6



--------------------------------------------------------------------------------



 



that such appointment not be publicly disclosed, so long as, in the case of
clause (1) and clause (2), such action does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.20(c)) upon notification of such determination by the Agent to the
Company, the Issuing Banks, the Swing Line Banks and the Lenders.
     “Designated Subsidiary” means any direct or indirect wholly-owned
Subsidiary of the Company designated for borrowing privileges under this
Agreement pursuant to Section 9.09.
     “Designation Agreement” means, with respect to any Designated Subsidiary,
an agreement in the form of Exhibit D hereto signed by such Designated
Subsidiary and the Company.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, its office set
forth in its Administrative Questionnaire (or identified in its Administrative
Questionnaire as its Domestic Lending Office) or such other office as such
Lender may hereafter designate as its Domestic Lending Office by notice to the
Company and the Agent.
     “Dutch Loan Party” means NL Holding, IFF Nederland and any Designated
Subsidiary that is organized under the laws of the Netherlands.
     “EBITDA” means, for means, for any Relevant Period, net income (or net
loss) plus the sum of: (a) interest expense; (b) income tax expense;
(c) depreciation expense; (d) amortization expense and all other non-cash
charges; (e) extraordinary or unusual losses deducted in calculating net income
less extraordinary or unusual gains added in calculating net income, (f) all
non-recurring non-cash expenses and charges, (g) any non-cash gains or losses
from asset sales, (h) non-cash purchase accounting adjustments, (i) customary
costs and expenses incurred in connection with the transactions contemplated by
the Loan Documents, (j) non-cash stock-based compensation expense for such
period, (k) other expenses reducing such net income which do not represent a
cash item in such period or any future period less all non-cash items increasing
net income which do not represent a cash item in such period or any future
period, and (l) customary costs and expenses incurred in connection with
acquisitions, investments, issuances of equity and incurrence of indebtedness to
the extent any such transaction is not prohibited by this Agreement, in each
case determined in accordance with GAAP for the Relevant Period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to

7



--------------------------------------------------------------------------------



 



health, safety or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “Equivalent” (i) in Dollars of any Committed Currency on any date, means
the quoted spot rate at which the Sub-Agent’s principal office in London offers
to exchange Dollars for such Committed Currency in London prior to 11:00 A.M.
(London time) on such date, (ii) in any Committed Currency of Dollars on any
date, means the quoted spot rate at which the Sub-Agent’s principal office in
London offers to exchange such Committed Currency for Dollars in London prior to
11:00 A.M. (London time) on such date and (iii) in any Committed Currency (other
than Euros) or Dollars of Euros on any date, means the quoted spot rate at which
the Sub-Agent’s principal office in London offers to exchange such Committed
Currency or Dollars for Euros in London prior to 11:00 A.M. (London time) on
such date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of Section 4043(b) of ERISA are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver pursuant to
Section 412 of the Code with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a “substantial employer,” as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for the imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to any Plan; (g) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA); or
(h) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan.

8



--------------------------------------------------------------------------------



 



     “EURIBO Rate” means, for any Interest Period, the greater of (a) 0.0% and
(b) the rate appearing on Reuters EURIBOR01 Page (or on any successor or
substitute page of Reuters, or any successor to or substitute for Reuters,
providing rate quotations comparable to those currently provided on such page of
Reuters, as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Euro by reference to the
Banking Federation of the European Union Settlement Rates for deposits in Euro)
at approximately 10:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Euro with a
maturity comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the respective
rates per annum at which deposits in Euros are offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period (subject, however, to the provisions of
Section 2.08(e)).
     “Euro” means the lawful currency of the European Union as constituted by
the Treaty of Rome which established the European Community, as such treaty may
be amended from time to time and as referred to in the EMU legislation.
     “Eurocurrency Lending Office” means, with respect to any Lender, its
office, branch or Affiliate located at its address set forth in its
Administrative Questionnaire (or identified in its Administrative Questionnaire
as its Eurocurrency Lending Office) or such other office, branch or Affiliate as
such Lender may hereafter designate as its Eurocurrency Lending Office by notice
to the Company and the Agent.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Revolving Credit Borrowing, an interest
rate per annum equal to the rate per annum obtained by dividing (a) (i) in the
case of any Advance denominated in Dollars or any Committed Currency other than
Euros, the rate per annum (rounded upward to the nearest whole multiple of 1/100
of 1% per annum) appearing on Reuters LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Currency is offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank’s Eurocurrency Rate Advance comprising part of such Revolving Credit
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period and (ii) in the case of any Advance denominated in Euro,
the EURIBO Rate by (b) a percentage equal to 100% minus the Eurocurrency Rate
Reserve Percentage for such Interest Period. If the Reuters LIBOR01 Page (or any
successor page) is unavailable, the Eurocurrency Rate for any Interest Period
for each Eurocurrency Rate Advance comprising part of the same Revolving Credit
Borrowing shall be determined by the Agent on the basis of applicable rates
furnished to and received by the Agent from the Reference Banks two

9



--------------------------------------------------------------------------------



 



Business Days before the first day of such Interest Period, subject, however, to
the provisions of Section 2.08.
     “Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.07(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income or gross income
(however denominated), franchise and similar Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
Applicable Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
an Advance or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in such Advance or Commitment (other than
pursuant to an assignment request by the Company under Section 9.07) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.14, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
     “Extension Date” has the meaning specified in Section 2.19(a).
     “Facility” means the Tranche A Facility, the Tranche B Facility or the
Tranche C Facility (all of the foregoing being, collectively, the “Facilities”).
     “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day

10



--------------------------------------------------------------------------------



 



that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
     “Fronting Exposure” means, at any time there is a Defaulting Lender
(a) with respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of
the L/C Obligations with respect to Letters of Credit issued by such Issuing
Bank, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to any
Swing Line Bank, such Defaulting Lender’s Ratable Share of the Swing Line
Advances, other that Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance wit the terms hereof.
     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” has the meaning specified in Section 1.03.
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “IFF Lux” has the meaning set forth in the introductory paragraph of this
Agreement.
     “IFF Nederland” has the meaning set forth in the introductory paragraph of
this Agreement.
     “IFF Spain” has the meaning set forth in the introductory paragraph of this
Agreement.
     “Increase Date” has the meaning specified in Section 2.18(a).

11



--------------------------------------------------------------------------------



 



     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
     “Indemnitee” has the meaning specified in Section 9.04(b).
     “Information” has the meaning specified in Section 9.08.
     “Information Memorandum” means the information memorandum dated October 13,
2011, as modified or supplemented prior to the date hereof, used by the Agent in
connection with the syndication of the Commitments.
     “Initial Issuing Bank” has the meaning set forth in the introductory
paragraph of this Agreement.
     “Initial Lender” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Interest Period” means (x) for each Tranche B Swing Line Advance
comprising part of the same Swing Line Borrowing, the period, not to exceed five
Business Days, specified by the applicable Borrower in the Notice of Swing Line
Borrowing in respect of such Borrowing and (y) for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, the period
commencing on the date of such Eurocurrency Rate Advance or the date of the
Conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by the Borrower requesting such
Borrowing pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by such Borrower pursuant to
the provisions below. The duration of each such Interest Period for Eurocurrency
Rate Advances shall be one, two, three or six months or, subject to clause
(c) of this definition, nine or twelve months, as the applicable Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period (which
shall promptly notify each of the Appropriate Lenders), select; provided,
however, that:
     (a) the Borrowers may not select any Interest Period that ends after the
latest Termination Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Revolving Credit Borrowing shall be of the
same duration;
     (c) in respect of any Eurocurrency Rate Advance, the Borrowers shall not be
entitled to select an Interest Period having a duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period (the failure of any Appropriate Lender to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Appropriate Lender to the requested duration of such Interest
Period); provided that, if any or all of the Appropriate Lenders object to the
requested duration of such Interest Period, the duration of the Interest Period
for such Revolving Credit Borrowing shall be one, two, three or six

12



--------------------------------------------------------------------------------



 



months, as specified by the applicable Borrower in the applicable Notice of
Revolving Credit Borrowing as the desired alternative to the Interest Period of
nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
in the case of Eurocurrency Rate Advances, if such extension would cause the
last day of such Interest Period to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day; and
     (e) whenever the first day of any Interest Period for Eurocurrency Rate
Advances occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means a Tranche A Issuing Bank or a Tranche B Issuing Bank.
     “IRS” means the United States Internal Revenue Service.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent on behalf of the Appropriate
Lenders, over which the Agent shall have sole dominion and control, upon terms
as may be reasonably satisfactory to the Agent.
     “L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.03(c) that have not been funded by the Lenders.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
     “Lenders” means the Tranche A Lenders, the Tranche B Lenders and the
Tranche C Lenders.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

13



--------------------------------------------------------------------------------



 



     “Letter of Credit Commitment” means a Tranche A Letter of Credit Commitment
or a Tranche B Letter of Credit Commitment.
     “Letter of Credit Subfacility” means the Tranche A Letter of Credit
Subfacility or the Tranche B Letter of Credit Subfacility.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Document” means this Agreement, any Note, each Letter of Credit
Agreement and each Designation Agreement.
     “Loan Party” means the Company and each other Borrower.
     “Mandatory Cost” means the percentage rate per annum calculated by the
Agent in accordance with Schedule II.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on: (a) the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole; (b) the rights and remedies of
the Agent or any Lender under the Loan Documents; or (c) the ability of any Loan
Party or the Company to perform its payment obligations under the Loan
Documents.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which is subject to Title IV of ERISA, and that
(a) is maintained for employees of the Company or any ERISA Affiliate and at
least one Person other than the Company and the ERISA Affiliates or (b) was so
maintained and in respect of which the Company or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
     “Net Debt” means Debt for Borrowed Money less Cash and Cash Equivalents.
     “NL Holding” has the meaning set forth in the introductory paragraph of
this Agreement.
     “Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Required Lenders.

14



--------------------------------------------------------------------------------



 



     “Non-Extending Lender” has the meaning specified in Section 2.19(b).
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
     “Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
     “Notice Date” has the meaning specified in Section 2.19(b).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
     “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21(b)).
     “Overnight Rate” means (a) with respect to Advances or other amounts
denominated in Dollars, the Federal Funds Rate and (b) with respect to Advances
or other amounts denominated in Committed Currencies, the rate per annum
applicable to an overnight period beginning on one Business Day and ending on
the next Business Day equal to the sum of 1% and the average, rounded upward to
the nearest whole multiple of 1/100 of 1%, if such average is not such a
multiple, of the respective rates per annum quoted by each Reference Bank to the
Agent on request as the rate at which it is offering overnight deposits in the
relevant currency in amounts comparable to such Reference Bank’s Eurocurrency
Rate Advances.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender, or
if such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
     “Participant” has the meaning assigned to such term in Section 9.07(d).
     “Participant Register” has the meaning specified in Section 9.07(d).

15



--------------------------------------------------------------------------------



 



     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001, as amended.
     “Payment Office” means, for any Committed Currency, such office of Citibank
as shall be from time to time selected by the Agent and notified by the Agent to
the Company and the Lenders.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for Taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Lien and
other similar Lien arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 60 days; (c) pledges
or deposits to secure obligations under workers’ compensation laws or similar
legislation or to secure public or statutory obligations; (d) easements, rights
of way and other encumbrances on title to real property that do not render title
to the real property encumbered thereby unmarketable or materially adversely
affect the use of such real property for its present purposes; (e) any netting
or set-off arrangement entered into by the Company or any of its Subsidiaries in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances of the Company and its Subsidiaries; (f) any Lien arising
solely by virtue of the maintenance of a bank account by the Company or any of
its Subsidiaries in the ordinary course of business pursuant to the general
terms and conditions of the bank with which such account is held; and (g) any
Lien arising by operation of law and in the ordinary course of trading.
     “Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any political subdivision or agency thereof or other entity.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan, which is
maintained for employees of the Company or any ERISA Affiliate.
     “Post-Petition Interest” has the meaning specified in Section 7.05(b).
     “Primary Currency” has the meaning specified in 9.12(c).
     “Protesting Lender” has the meaning specified in Section 9.09(a).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 7 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ

16



--------------------------------------------------------------------------------



 



by two or more levels, in which case the applicable level will be deemed to be
one level above the lower of such levels; (d) if any rating established by S&P
or Moody’s shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.
     “Ratable Share” means, with respect to any Lender under any Facility at any
time, the percentage of the total Revolving Credit Commitments under such
Facility represented by such Lender’s Revolving Credit Commitment under such
Facility. If the applicable Revolving Credit Commitments have terminated or
expired, the Ratable Shares shall be determined based upon the applicable
Revolving Credit Commitments most recently in effect, giving effect to any
assignments.
     “Reacquisition Sale and Leaseback Transaction” has the meaning specified in
Section 5.02(b)(v).
     “Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank,
as applicable.
     “Reference Banks” means Citibank, Fortis Bank SA/NV and JPMorgan Chase
Bank, N.A.
     “Register” has the meaning specified in Section 9.07(c).
     “Regulation U” has the meaning specified in Section 4.01(g).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
     “Relevant Period” means each period of twelve months ending on the last day
of the Company’s financial year and each period of twelve months ending on the
last day of each of the first three quarters of the Company’s financial year.
     “Removal Effective Date” has the meaning specified in Section 8.06(b).
     “Required Lenders” means at any time Lenders owed in excess of 50% of the
then aggregate unpaid principal amount (based on the Equivalent in Dollars at
such time) of the Revolving Credit Advances owing to Lenders, or, if no such
principal amount is then outstanding, Lenders having in excess of 50% of the
Revolving Credit Commitments; provided that if any Lender shall be a Defaulting
Lender at such time, there shall be excluded from the determination of Required
Lenders at such time the Revolving Credit Commitments of such Lender at such
time.
     “Resignation Effective Date” has the meaning specified in Section 8.06(a).
     “Revolving Credit Advance” means a Tranche A Revolving Credit Advance, a
Tranche B Revolving Credit Advance or a Tranche C Revolving Credit Advance.

17



--------------------------------------------------------------------------------



 



     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Appropriate
Lenders.
     “Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $10,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £10,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥100,000,000, in respect of Revolving Credit
Advances denominated in Francs, ₣10,000,000, and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.
     “Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000 in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000, in respect of Revolving Credit
Advances denominated in Yen, ¥10,000,000, in respect of Revolving Credit
Advances denominated in Francs, ₣1,000,000, and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
     “Revolving Credit Commitment” means a Tranche A Revolving Credit
Commitment, a Tranche B Revolving Credit Commitment or a Tranche C Revolving
Credit Commitment.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means any Plan that is subject to Title IV of ERISA,
but that is not a Multiemployer Plan or a Multiple Employer Plan.
     “Sub-Agent” means Citibank International plc.
     “Subordinated Obligations” has the meaning specified in Section 7.05.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Swing Line Bank” means a Tranche A Swing Line Bank or a Tranche B Swing
Line Bank.
     “Swing Line Borrowing” means a Tranche A Swing Line Borrowing or a Tranche
B Swing Line Borrowing.
     “Swing Line Commitment” means a Tranche A Swing Line Commitment or a
Tranche B Swing Line Commitment.
     “Swing Line Subfacility” means a Tranche A Swing Line Subfacility or a
Tranche B Swing Line Subfacility.

18



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Termination Date” means the earlier of (a) November 9, 2016, subject to
the extension thereof pursuant to Section 2.19 and (b) the date of termination
in whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Total Credit Exposure” means, as to any Lender at any time, the sum of the
aggregate principal amount at such time of its outstanding Revolving Credit
Advances and such Lender’s participation in L/C Obligations and such Lender’s
pro rata portion of any Swing Line Advances at such time and the Unused
Commitments of such Lender at such time.
     “Tranche A Facility” means, at any time, the aggregate amount of the
Tranche A Lenders’ Tranche A Revolving Credit Commitments at such time.
     “Tranche A Issuing Bank” means an Initial Issuing Bank or any Eligible
Assignee to which a portion of the Tranche A Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 or any other Tranche A
Lender appointed by the Company so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Tranche A Issuing Bank and notifies the Agent of its Applicable Lending
Office (which information shall be recorded by the Agent in the Register), for
so long as such Initial Issuing Bank, Eligible Assignee or Lender, as the case
may be, shall have a Tranche A Letter of Credit Commitment.
     “Tranche A Lenders” means the Persons listed on Schedule I as having a
Tranche A Revolving Credit Commitment and any other Person that shall have
become party hereto with a Tranche A Revolving Credit Commitment pursuant to an
Assumption Agreement or an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context requires otherwise, the term “Tranche A Lenders” includes
each Tranche A Swing Line Bank.
     “Tranche A Letter of Credit Commitment” means, with respect to each Tranche
A Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit
for the account of the Borrowers and their specified Subsidiaries in (a) the
Dollar amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Tranche A Letter of Credit Commitment” or (b) if such Issuing
Bank has entered into one or more Assignment and Assumptions, the Dollar amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(c) as such Issuing Bank’s “Tranche A Letter of Credit
Commitment”, in each case as such amount may be reduced prior to such time
pursuant to Section 2.05.
     “Tranche A Letter of Credit Subfacility” means, at any time, an amount
equal to the least of (a) the aggregate amount of the Issuing Banks’ Tranche A
Letter of Credit Commitments at such time, (b) $25,000,000 and (c) the aggregate
amount of the Tranche A Revolving Credit Commitments, as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The Tranche A Letter
of Credit Subfacility is part of, and not in addition to, the aggregate Tranche
A Revolving Credit Commitments.

19



--------------------------------------------------------------------------------



 



     “Tranche A Revolving Credit Advance” means an Advance by a Tranche A Lender
to any Borrower as part of a Revolving Credit Borrowing under the Tranche A
Facility and refers to a Base Rate Advance or a Eurocurrency Rate Advance (each
of which shall be a “Type” of Tranche A Revolving Credit Advance).
     “Tranche A Revolving Credit Commitment” means as to any Tranche A Lender
(a) the Dollar amount set forth opposite such Lender’s name on Schedule I hereto
as such Lender’s “Tranche A Revolving Credit Commitment”, (b) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount
set forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “Tranche A Swing Line Advance” means an Advance made by a Tranche A Swing
Line Bank pursuant to Section 2.01(c)(i) or any Lender pursuant to
Section 2.02(b).
     “Tranche A Swing Line Bank” means Citibank, in its capacity as lender of
Tranche A Swing Line Advances hereunder, and any other Tranche A Lender
appointed by the Company so long as such Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Tranche A Swing Line Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as Citibank or such Lender,
as the case may be, shall have a Tranche A Swing Line Commitment.
     “Tranche A Swing Line Borrowing” means a Borrowing consisting of Tranche A
Swing Line Advances made by the Tranche A Swing Line Banks.
     “Tranche A Swing Line Commitment” means with respect to each Tranche A
Swing Line Bank, the amount set forth opposite such Tranche A Swing Line Bank’s
name on Schedule I hereto or in the Register maintained by the Agent as its
Tranche A Swing Line Commitment, as such amount may be reduced pursuant to
Section 2.05.
     “Tranche A Swing Line Subfacility” means an amount equal to the lesser of
(a) $50,000,000 and (b) the aggregate Tranche A Revolving Credit Commitments.
The Tranche A Swing Line Sublimit is part of, and not in addition to, the
aggregate Tranche A Revolving Credit Commitments.
     “Tranche B Facility” means, at any time, the aggregate amount of the
Tranche B Lenders’ Tranche B Revolving Credit Commitments at such time.
     “Tranche B Issuing Bank” means an Initial Issuing Bank or any Eligible
Assignee to which a portion of the Tranche B Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 or any other Tranche B
Lender appointed by the Company so long as such Eligible Assignee or Lender
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Tranche B Issuing Bank and notifies the Agent of its Applicable Lending
Office (which information shall be recorded by the Agent in the Register), for
so long as such Initial Issuing Bank, Eligible Assignee or Lender, as the case
may be, shall have a Tranche B Letter of Credit Commitment.

20



--------------------------------------------------------------------------------



 



     “Tranche B Lenders” means the Persons listed on Schedule I as having a
Tranche B Revolving Credit Commitment and any other Person that shall have
become party hereto with a Tranche B Revolving Credit Commitment pursuant to an
Assumption Agreement or an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
Unless the context requires otherwise, the term “Tranche B Lenders” includes
each Tranche B Swing Line Bank.
     “Tranche B Letter of Credit Commitment” means, with respect to each Tranche
B Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit
for the account of the Borrowers and their specified Subsidiaries in (a) the
Euro amount set forth opposite the Issuing Bank’s name on Schedule I hereto
under the caption “Tranche B Letter of Credit Commitment” or (b) if such Issuing
Bank has entered into one or more Assignment and Assumptions, the Euro amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 9.07(c) as such Issuing Bank’s “Tranche B Letter of Credit
Commitment”, in each case as such amount may be reduced prior to such time
pursuant to Section 2.05.
     “Tranche B Letter of Credit Subfacility” means, at any time, an amount
equal to the least of (a) the aggregate amount of the Issuing Banks’ Tranche B
Letter of Credit Commitments at such time, (b) €25,000,000 and (c) the aggregate
amount of the Tranche B Revolving Credit Commitments, as such amount may be
reduced at or prior to such time pursuant to Section 2.05. The Tranche B Letter
of Credit Subfacility is part of, and not in addition to, the aggregate Tranche
B Revolving Credit Commitments.
     “Tranche B Revolving Credit Advance” means an Advance by a Tranche B Lender
to any Borrower as part of a Revolving Credit Borrowing under the Tranche B
Facility.
     “Tranche B Revolving Credit Commitment” means as to any Tranche B Lender
(a) the Dollar amount set forth opposite such Lender’s name on Schedule I hereto
as such Lender’s “Tranche B Revolving Credit Commitment”, (b) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount
set forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “Tranche B Swing Line Advance” means an Advance made by a Tranche B Swing
Line Bank pursuant to Section 2.01(c)(ii) or any Lender pursuant to
Section 2.02(b).
     “Tranche B Swing Line Bank” means Citibank International plc, in its
capacity as lender of Tranche B Swing Line Advances hereunder, and any other
Tranche B Lender appointed by the Company so long as such Lender expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as a Tranche B
Swing Line Bank and notifies the Agent of its Applicable Lending Office (which
information shall be recorded by the Agent in the Register), for so long as
Citibank International or such Lender, as the case may be, shall have a Tranche
B Swing Line Commitment.
     “Tranche B Swing Line Borrowing” means a Borrowing consisting of Tranche B
Swing Line Advance made by the Tranche B Swing Line Banks.
     “Tranche B Swing Line Commitment” means with respect to each Tranche B
Swing Line Bank, the amount set forth opposite such Tranche B Swing Line Bank’s
name on Schedule I

21



--------------------------------------------------------------------------------



 



hereto or in the Register maintained by the Agent as its Tranche B Swing Line
Commitment, as such amount may be reduced pursuant to Section 2.05.
     “Tranche B Swing Line Subfacility” means an amount equal to the lesser of
(a) €50,000,000 and (b) the aggregate Tranche B Revolving Credit Commitments.
The Tranche B Swing Line Sublimit is part of, and not in addition to, the
aggregate Tranche B Revolving Credit Commitments.
     “Tranche C Facility” means, at any time, the aggregate amount of the
Tranche C Lenders’ Tranche C Revolving Credit Commitments at such time.
     “Tranche C Lenders” means the Persons listed on Schedule I as having a
Tranche C Revolving Credit Commitment and any other Person that shall have
become party hereto with a Tranche C Revolving Credit Commitment pursuant to an
Assumption Agreement or an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption.
     “Tranche C Revolving Credit Advance” means an advance by a Tranche C Lender
to any Borrower as part of a Revolving Credit Borrowing under the Tranche C
Facility.
     “Tranche C Revolving Credit Commitment” means as to any Tranche C Lender
(a) the Euro amount set forth opposite such Lender’s name on Schedule I hereto
as such Lender’s “Tranche C Revolving Credit Commitment”, (b) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the Euro amount
set forth in such Assumption Agreement or (c) if such Lender has entered into an
Assignment and Assumption, the Euro amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(c), as such amount may
be reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.
     “Type” has the meaning specified in the definition of Tranche A Revolving
Credit Advance.
     “Unissued Letter of Credit Commitment” means the Unissued Tranche A Letter
of Credit Commitment or the Unissued Tranche B Letter of Credit Commitment.
     “Unissued Tranche A Letter of Credit Commitment” means, with respect to any
Tranche A Issuing Bank, the obligation of such Issuing Bank to issue Letters of
Credit for the account of any Borrower or its specified Subsidiaries in an
amount equal to the excess of (a) the amount of its Tranche A Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank under the Tranche A Facility.
     “Unissued Tranche B Letter of Credit Commitment” means, with respect to any
Tranche B Issuing Bank, the obligation of such Issuing Bank to issue Letters of
Credit for the account of any Borrower or its specified Subsidiaries in an
amount equal to the excess of (a) the amount of its Tranche B Letter of Credit
Commitment over (b) the aggregate Available Amount of all Letters of Credit
issued by such Issuing Bank under the Tranche B Facility.
     “Unused Commitment” means the Unused Tranche A Commitment, the Unused
Tranche B Commitment or the Unused Tranche C Commitment.
     “Unused Tranche A Commitment” means, with respect to each Tranche A Lender
at any time, (a) such Lender’s Tranche A Revolving Credit Commitment at such
time minus (b) the sum

22



--------------------------------------------------------------------------------



 



of (i) the aggregate principal amount of all Tranche A Revolving Credit Advances
made by such Lender (in its capacity as a Lender) and outstanding at such time,
plus (ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of
all the Letters of Credit outstanding at such time under the Tranche A Facility,
(B) the aggregate principal amount of all Advances made by each Issuing Bank
under the Tranche A Facility pursuant to Section 2.03(c) that have not been
ratably funded by such Lender and outstanding at such time, after giving effect
to any adjustments made in accordance with Section 2.20(a) and (C) the aggregate
principal amount of all Tranche A Swing Line Advances then outstanding.
     “Unused Tranche B Commitment” means, with respect to each Tranche B Lender
at any time, (a) such Lender’s Tranche B Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Tranche B
Revolving Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of (A) the
aggregate Available Amount of all the Letters of Credit outstanding at such time
under the Tranche B Facility, (B) the aggregate principal amount of all Advances
made by each Issuing Bank under the Tranche B Facility pursuant to
Section 2.03(c) that have not been ratably funded by such Lender and outstanding
at such time, after giving effect to any adjustments made in accordance with
Section 2.20(a) and (C) the aggregate principal amount of all Tranche B Swing
Line Advances then outstanding.
     “Unused Tranche C Commitment” means, with respect to each Tranche C Lender
at any time, (a) such Lender’s Tranche C Revolving Credit Commitment at such
time minus (b) the aggregate principal amount of all Tranche C Revolving Credit
Advances made by such Lender and outstanding at such time.
     “U.S. Borrower” means any Borrower that is a U.S. Person.
     “U.S. Person” means any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.
     “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     “Withholding Agent” means any Loan Party and the Agent.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles in the United States of America consistent with those
applied in the preparation of the financial statements referred to in
Section 4.01(e) (“GAAP”). Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting

23



--------------------------------------------------------------------------------



 



Standard having a similar result or effect) to value any Debt or other
liabilities of the Company or any Subsidiary thereof at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Debt in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof and (iii) in a manner such
that any obligations relating to a lease that was accounted for by a Person as
an operating lease as of the Effective Date and any similar lease entered into
after the Effective Date by such Person shall be accounted for as obligations
relating to an operating lease and not as a capital lease.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving
Credit Advances. (i) Tranche A. Each Tranche A Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Tranche A Revolving Credit
Advances denominated in Dollars or any Committed Currency to any Borrower (other
than IFF Spain) from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
(based in respect of any Revolving Credit Advances to be denominated in a
Committed Currency by reference to the Equivalent thereof in Dollars determined
on the date of delivery of the applicable Notice of Revolving Credit Borrowing)
not to exceed such Lender’s Unused Tranche A Commitment. Each Revolving Credit
Borrowing under the Tranche A Facility shall be in an amount not less than the
Revolving Credit Borrowing Minimum or the Revolving Credit Borrowing Multiple in
excess thereof and shall consist of Tranche A Revolving Credit Advances of the
same Type and in the same currency made on the same day by the Lenders ratably
according to their respective Tranche A Revolving Credit Commitments. Within the
limits of each Lender’s Tranche A Revolving Credit Commitment, any Borrower
(other than IFF Spain) may borrow under this Section 2.01(a)(i), prepay pursuant
to Section 2.10 and reborrow under this Section 2.01(a)(i).
          (ii) Tranche B. Each Tranche B Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Tranche B Revolving Credit
Advances denominated in any Committed Currency to any Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date applicable to such Lender in an amount (based in respect of any
Tranche B Revolving Credit Advances to be denominated in a Committed Currency by
reference to the Equivalent thereof in Dollars determined on the date of
delivery of the applicable Notice of Revolving Credit Borrowing) not to exceed
such Lender’s Unused Tranche B Commitment. Each Revolving Credit Borrowing under
the Tranche B Facility shall be in an amount not less than the Revolving Credit
Borrowing Minimum or the Revolving Credit Borrowing Multiple in excess thereof
and shall consist of Eurocurrency Rate Advances in the same currency made on the
same day by the Lenders ratably according to their respective Tranche B
Revolving Credit Commitments. Within the limits of each Lender’s Tranche B
Revolving Credit Commitment, any Borrower may borrow under this
Section 2.01(a)(ii), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a)(ii).
          (iii) Tranche C. Each Tranche C Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Tranche C Revolving Credit
Advances denominated in Euros to any Borrower from time to time on any Business
Day during the period from the Effective Date until the Termination Date
applicable to such Lender in an amount (determined by reference to the
Equivalent of Euros in Dollars determined on the date of delivery of the
applicable Notice of Revolving Credit Borrowing) not to exceed such Lender’s
Unused Tranche C Commitment. Each Revolving Credit Borrowing under the Tranche C
Facility shall be in an amount not less than the Revolving Credit

24



--------------------------------------------------------------------------------



 



Borrowing Minimum or the Revolving Credit Borrowing Multiple in excess thereof
and shall consist of Eurocurrency Rate Advances in the same currency made on the
same day by the Lenders ratably according to their respective Tranche C
Revolving Credit Commitments. Within the limits of each Lender’s Tranche C
Revolving Credit Commitment, any Borrower may borrow under this Section
2.01(a)(iii), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a)(iii).
          (b) Letters of Credit. (i) Tranche A. Each Tranche A Issuing Bank
agrees, on the terms and conditions hereinafter set forth, in reliance upon the
agreements of the other Tranche A Lenders set forth in this Agreement, to issue
letters of credit (each, a “Letter of Credit”) denominated in Dollars for the
account of any Borrower (other than IFF Spain) and its specified Subsidiaries
from time to time on any Business Day during the period from the Effective Date
until 30 days before the Termination Date applicable to such Issuing Bank in an
aggregate Available Amount (i) for all Letters of Credit issued by each Tranche
A Issuing Bank not to exceed at any time the lesser of (x) the Tranche A Letter
of Credit Subfacility at such time and (y) such Tranche A Issuing Bank’s Tranche
A Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Tranche A Commitments of the
Lenders at such time. Within the limits referred to above, the Borrowers (other
than IFF Spain) may from time to time request the issuance of Letters of Credit
under this Section 2.01(b)(i).
          (ii) Tranche B. Each Tranche B Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Tranche B Lenders set forth in this Agreement, to issue Letters of Credit
denominated in Euros for the account of any Borrower and its specified
Subsidiaries from time to time on any Business Day during the period from the
Effective Date until 30 days before the Termination Date applicable to such
Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Tranche B Issuing Bank not to exceed at any time the lesser of
(x) the Tranche B Letter of Credit Subfacility at such time and (y) such Tranche
B Issuing Bank’s Tranche B Letter of Credit Commitment at such time and (ii) for
each such Letter of Credit not to exceed an amount equal to the Unused Tranche B
Commitments of the Lenders at such time. Within the limits referred to above,
the Borrowers may from time to time request the issuance of Letters of Credit
under this Section 2.01(b)(ii).
          (c) The Swing Line Advances. (i) Tranche A. Each Tranche A Swing Line
Bank severally agrees, on the terms and conditions hereinafter set forth, to
make Tranche A Swing Line Advances denominated in Dollars to any Borrower (other
than IFF Spain) from time to time on any Business Day during the period from the
date hereof until the Termination Date applicable to the Tranche A Swing Line
Bank (A) in an aggregate amount not to exceed at any time outstanding the
Tranche A Swing Line Subfacility and (B) in an amount for each such Advance not
to exceed an amount equal to the Unused Tranche A Commitments of the Tranche A
Lenders on such Business Day. Each Tranche A Swing Line Borrowing shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
shall consist of Base Rate Advances made on the same day by the Tranche A Swing
Line Banks ratably according to their respective Tranche A Swing Line
Commitments. Within the limits of the Tranche A Swing Line Subfacility and
within the limits referred to in clause (B) above, the Borrowers (other than IFF
Spain) may borrow under this Section 2.01(c)(i), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(c)(i).
          (ii) Tranche B. The Tranche B Swing Line Bank severally agrees, on the
terms and conditions hereinafter set forth, to make Tranche B Swing Line
Advances denominated in Euros to any Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date applicable
to the Tranche B Swing Line Bank (A) in an aggregate amount not to exceed at any
time outstanding the Tranche B Swing Line Subfacility and (B) in an amount for
each such Advance not to exceed an amount equal to the Unused Tranche B
Commitments of the Tranche B

25



--------------------------------------------------------------------------------



 



Lenders on such Business Day. Each Tranche B Swing Line Borrowing shall be in an
amount of €5,000,000 or an integral multiple of €1,000,000 in excess thereof and
shall consist of Eurocurrency Rate Advances made on the same day by the Tranche
B Swing Line Banks ratably according to their respective Tranche B Swing Line
Commitments. Within the limits of the Tranche B Swing Line Subfacility and
within the limits referred to in clause (B) above, the Borrowers may borrow
under this Section 2.01(c)(ii), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(c)(ii).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or Section 2.03(c), each Revolving Credit Borrowing shall be
made on notice, given not later than (x) 11:00 A.M. (New York City time) on the
third Business Day prior to the date of the proposed Revolving Credit Borrowing
in the case of a Revolving Credit Borrowing consisting of Eurocurrency Rate
Advances denominated in Dollars, (y) 1:00 P.M. (London time) on the third
Business Day prior to the date of the proposed Revolving Credit Borrowing in the
case of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances
denominated in any Committed Currency or (z) 11:00 A.M. (New York City time) on
the date of the proposed Revolving Credit Borrowing in the case of a Revolving
Credit Borrowing consisting of Base Rate Advances, by any Borrower to the Agent
(and, in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, simultaneously to the
Sub-Agent), which shall give to each Appropriate Lender prompt notice thereof by
telecopier. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Revolving Credit Borrowing, (ii) Type of
Advances comprising such Revolving Credit Borrowing, (iii) aggregate amount of
such Revolving Credit Borrowing, and (iv) in the case of a Revolving Credit
Borrowing consisting of Eurocurrency Rate Advances, initial Interest Period and
currency for each such Revolving Credit Advance. Each Appropriate Lender shall,
before 1:00 P.M. (New York City time) on the date of such Revolving Credit
Borrowing, in the case of a Revolving Credit Borrowing consisting of Advances
denominated in Dollars, and before 11:00 A.M. (London time) on the date of such
Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
make available for the account of its Applicable Lending Office to the Agent at
the applicable Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing in accordance with the respective Commitments
under the applicable Facility of such Lender and the other Appropriate Lenders.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower requesting the Revolving Credit Borrowing at the Agent’s address
referred to in Section 9.02 or at the applicable Payment Office, as the case may
be; provided, however, that, if such Borrowing is denominated in the currency of
any outstanding Swing Line Advance under the same Facility, the Agent shall
first make a portion of such funds equal to the aggregate principal amount of
such Swing Line Advances made by the applicable Swing Line Bank and by any other
Appropriate Lender and outstanding on the date of such Revolving Credit
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the applicable Swing Line Bank and such other Appropriate Lenders
for repayment of such Swing Line Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than (x) 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing in the case of a Tranche A Swing Line Borrowing or (y) 1:00 P.M.
(London time) on the date of the proposed Swing Line Borrowing in the case of a
Tranche B Swing Line Borrowing, in each case by the applicable Borrower to the
applicable Swing Line Banks and the Agent (and, in the case of a Tranche B Swing
Line Borrowing, simultaneously to the Sub-Agent), of which the Agent shall give
prompt notice to the Appropriate Lenders. Each such notice of a Swing Line
Borrowing (a “Notice of Swing Line Borrowing”) shall be by telephone, confirmed
at once in writing, or telecopier, specifying therein the requested (i) date of
such Borrowing, (ii) amount of such Borrowing and (iii) Interest Period of such
Borrowing (which Interest

26



--------------------------------------------------------------------------------



 



Period shall end no later than the fifth Business Day after the requested date
of such Borrowing). The applicable Swing Line Banks shall, before 5:00 P.M. (New
York City time) in the case of a Tranche A Swing Line Borrowing and before 5:00
P.M. (London time) in the case of a Tranche B Swing Line Borrowing on the date
of such Swing Line Borrowing, make such Swing Line Borrowing available to the
Agent at the Agent’s Account, in same day funds. After the Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the applicable Borrower
at the Agent’s address referred to in Section 9.02. No Swing Line Advance shall
be used for the purpose of funding the payment of principal of any other Swing
Line Advance.
          Upon written demand by an applicable Swing Line Bank, with a copy of
such demand to the Agent, each other Appropriate Lender will purchase from such
Swing Line Bank, and such Swing Line Bank shall sell and assign to each such
other Lender, such other Lender’s Ratable Share of such outstanding Swing Line
Advance, by making available for the account of its Applicable Lending Office to
the Agent for the account of such Swing Line Bank, by deposit to the Agent’s
Account, in same day funds, an amount equal to the portion of the outstanding
principal amount of such Swing Line Advance to be purchased by such Lender. Each
Borrower hereby agrees to each such sale and assignment. Each Lender agrees to
purchase its Ratable Share of (i) an outstanding Tranche A Swing Line Advance on
(x) the Business Day on which demand therefor is made by the Swing Line Bank
which made such Advance, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day or (y) the first
Business Day next succeeding such demand if notice of such demand is given after
such time and (ii) an outstanding Tranche B Swing Line Advance on the third
Business Day after the date demand therefor is made by the Swing Line Bank which
made such Advance. Upon any such assignment by any Swing Line Bank to any other
Lender of a portion of a Swing Line Advance, such Swing Line Bank represents and
warrants to such other Lender that such Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, this Agreement, the Notes or the Borrowers. If and to the
extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Agent, such Lender agrees to pay to the Agent forthwith
on demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the higher of the Overnight Rate
and the cost of funds incurred by the Agent in respect of such amount, plus any
administrative, processing or similar fees customarily charge by the Agent in
connection with the foregoing. If such Lender shall pay to the Agent such amount
for the account of such Swing Line Bank on any Business Day, such amount so paid
in respect of principal shall constitute a Swing Line Advance made by such
Lender on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Swing Line Advance made by such Swing Line Bank shall be
reduced by such amount on such Business Day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Revolving
Credit Borrowing if the aggregate amount of such Revolving Credit Borrowing is
less than the Revolving Credit Borrowing Minimum or if the obligation of the
Appropriate Lenders to make Eurocurrency Rate Advances shall then be suspended
pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate Advances may not
be outstanding as part of more than six separate Revolving Credit Borrowings.
          (d) Each Notice of Revolving Credit Borrowing and Notice of Swing Line
Borrowing shall be irrevocable and binding on the Borrower requesting the
Borrowing. In the case of any Revolving Credit Borrowing that the related Notice
of Revolving Credit Borrowing specifies is to be comprised of Eurocurrency Rate
Advances, such Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense incurred by such Lender as a result of any failure to
fulfill on or before the date specified in such Notice of Revolving Credit
Borrowing for such Revolving Credit Borrowing

27



--------------------------------------------------------------------------------



 



the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding any loss of profits), cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Revolving Credit Advance to be made by such Lender as
part of such Revolving Credit Borrowing when such Revolving Credit Advance, as a
result of such failure, is not made on such date.
          (e) Unless the Agent shall have received notice from an Appropriate
Lender prior to the time of any Revolving Credit Borrowing or Swing Line
Borrowing that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) or (b) of this Section 2.02, as applicable, and
the Agent may, in reliance upon such assumption, make available to the Borrower
requesting the Borrowing on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and such Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is repaid to the Agent, at (i) in the case of such
Borrower, the higher of the interest rate applicable at the time to the Advances
comprising such Borrowing and the cost of funds incurred by the Agent in respect
of such amount and (ii) in the case of such Lender, the higher of the Overnight
Rate and the cost of funds incurred by the Agent in respect of such amount, plus
any administrative, processing or similar fees customarily charged by the Agent
in connection with the foregoing. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
          (f) The failure of any Appropriate Lender to make the Revolving Credit
Advance to be made by it as part of any Borrowing shall not relieve any other
Appropriate Lender of its obligation, if any, hereunder to make its Revolving
Credit Advance on the date of such Revolving Credit Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Revolving
Credit Advance to be made by such other Lender on the date of any Revolving
Credit Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing (including by telecopier), specifying therein the
requested (A) date of such Issuance (which shall be a Business Day),
(B) Available Amount and currency of such Letter of Credit, (C) expiration date
of such Letter of Credit, (D) name and address of the beneficiary of such Letter
of Credit and (E) form of such Letter of Credit, such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit as such
Issuing Bank and the applicable Borrower shall agree for use in connection with
such requested Letter of Credit (a “Letter of Credit Agreement”). If the
requested form of such Letter of Credit is acceptable to such Issuing Bank in
its reasonable discretion (it being understood that any such form shall have
only explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Section 3.03, make such Letter of Credit available to
the applicable Borrower at its office referred to in Section 9.02 or as
otherwise agreed with such Borrower in connection with such Issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern. No Letter of Credit shall have an expiration date (including all rights
of the applicable Borrower or the beneficiary to require renewal) later than 10
Business Days before the Termination Date, provided that no Letter of Credit may

28



--------------------------------------------------------------------------------



 



expire after the Termination Date of any Non-Extending Lender under the
applicable Facility if, after giving effect to such issuance, the aggregate
Revolving Credit Commitments of the Extending Lenders (including any replacement
Lenders) for the period following such Termination Date would be less than the
Available Amount of the Letters of Credit under such Facility expiring after
such Termination Date.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank under a Facility hereby grants to each Appropriate
Lender, and each Appropriate Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the Available Amount of such Letter of Credit. Each Borrower hereby agrees to
each such participation. In consideration and in furtherance of the foregoing,
each Appropriate Lender hereby absolutely and unconditionally agrees to pay to
the Agent, for the account of such Issuing Bank, such Lender’s Ratable Share of
each drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the applicable Borrower on the date made, or of any reimbursement
payment required to be refunded to such Borrower for any reason, which amount
will be advanced, and deemed to be an Advance to such Borrower hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.03. Each
Appropriate Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each Appropriate such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Appropriate Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment under the applicable
Facility is amended pursuant to a Commitment Increase in accordance with
Section 2.18, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which shall be a Base Rate
Advance, in the case of a Letter of Credit issued by a Tranche A Issuing Bank
and shall be a Eurocurrency Rate Advance having an Interest Period of one month,
in the case of a Letter of Credit issued by a Tranche B Issuing Bank, in the
amount of such draft, without regard to whether the making of such an Advance
would exceed such Issuing Bank’s Unused Commitment. Each Issuing Bank shall give
prompt notice of each drawing under any Letter of Credit issued by it to the
applicable Borrower and the Agent. Upon written demand by such Issuing Bank,
with a copy of such demand to the Agent and the applicable Borrower, each
Appropriate Lender shall pay to the Agent such Lender’s Ratable Share of such
outstanding Advance pursuant to Section 2.03(b). Each Lender acknowledges and
agrees that its obligation to make Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Appropriate Lender agrees to fund its
Ratable Share of an outstanding Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) in the case of the Tranche
A Facility or later than 11:00 A.M. (London time) in the case of the Tranche B
Facility on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time. If and to the
extent that any Appropriate Lender shall not have so made the amount of such
Advance available to the Agent, such Lender agrees to pay to the Agent

29



--------------------------------------------------------------------------------



 



forthwith on demand such amount together with interest thereon, for each day
from the date of demand by any such Issuing Bank until the date such amount is
paid to the Agent, for its account or the account of such Issuing Bank, as
applicable, at the higher of the Overnight Rate and the cost of funds incurred
by the Agent in respect of such amount, plus any administrative, processing or
similar fees customarily charged by the Agent in connection with the foregoing.
If such Appropriate Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Appropriate Lender (with a copy to the Company) on the first
Business Day of each month a written report summarizing Issuance and expiration
dates of Letters of Credit issued by such Issuing Bank during the preceding
month and drawings during such month under all Letters of Credit and (B) to the
Agent and each Appropriate Lender (with a copy to the Company) on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate Available Amount during the preceding calendar quarter of all
Letters of Credit issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Appropriate Lender to
make the Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Appropriate Lender of its obligation hereunder to make its
Advance on such date, but no Appropriate Lender shall be responsible for the
failure of any other Appropriate Lender to make the Advance to be made by such
other Lender on such date.
          SECTION 2.04. Fees. (a) Commitment Fee. The Company agrees to pay to
the Agent for the account of each Lender a commitment fee from the Effective
Date in the case of each Initial Lender and from the effective date specified in
the Assumption Agreement or in the Assignment and Assumption pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender payable in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2011, and on the
Termination Date applicable to each Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time on the aggregate amount of
such Lender’s Unused Commitment plus its Ratable Share of the average daily
outstanding Swing Line Advances under the applicable Facility during such
quarter, provided that no Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
          (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Appropriate Lender a commission on such Lender’s Ratable
Share of the average daily aggregate Available Amount of all Letters of Credit
issued for the account of such Borrower and outstanding from time to time at a
rate per annum equal to the Applicable Margin for Eurocurrency Rate Advances in
effect from time to time during such calendar quarter, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended December 31, 2011, and on the Termination Date
applicable to such Lender; provided, further, that (x) to the extent that all or
a portion of the Fronting Exposure in respect of any Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.20(a), such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Credit Commitments under the
applicable Facility, and (y) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank under such
Facility.

30



--------------------------------------------------------------------------------



 



          (ii) Each Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee and such other commissions, issuance fees, transfer fees
and other fees and charges in connection with the Issuance or administration of
each Letter of Credit as such Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. The Company shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Company and the
Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. (a) The
Company shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments or the Unissued Letter of Credit Commitments of the Lenders under
any Facility, provided that each partial reduction (x) shall be in the minimum
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (y) shall be made ratably among the Appropriate Lenders in
accordance with their Commitments with respect to such Facility.
          (b) The Company shall have the right, at any time, upon at least three
Business Days’ notice to a Defaulting Lender (with a copy to the Agent), to
terminate in whole such Defaulting Lender’s Commitment under this
Section 2.05(b), the Borrowers will pay all principal of, and interest accrued
to the date of such payment on, Advances owing to such Defaulting Lender and pay
any accrued commitment fee payable to such Defaulting Lender pursuant to
Section 2.04(a) and all other amounts payable to such Defaulting Lender
hereunder (including but not limited to any increased costs, additional interest
or other amounts owing under Section 2.11, any indemnification for taxes under
Section 2.14, and any compensation payments due as provided in Section 9.04(c);
and upon such payments, the obligations of such Defaulting Lender hereunder
shall, by the provisions hereof, be released and discharged; provided, however,
that (i) such Defaulting Lender’s rights under Sections 2.11, 2.14 and 9.04 and
its obligations under Section 9.04 shall survive such release and discharge as
to matters occurring prior to such date and (ii) no claim that the Borrowers may
have against such Defaulting Lender arising out of such Defaulting Lender’s
default hereunder shall be released or impaired in any way, The aggregate amount
of the Commitments of the Appropriate Lenders once reduced pursuant this
Section 2.05(b) may not be reinstated; provided, further, however, that if
pursuant to this Section 2.05(b), the Borrowers shall pay to a Defaulting Lender
any principal of, or interest accrued on, the Advances owing to such Defaulting
Lender, then the Borrowers shall either (x) confirm to the Agent that the
conditions set forth in Section 3.03(a) are met on and as of such date of
payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Appropriate Lenders who are not Defaulting Lenders.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Revolving Credit Advances. Each Borrower shall repay to the Agent for the
ratable account of each Lender on the Termination Date applicable to such Lender
the aggregate principal amount of the Revolving Credit Advances made to it and
then outstanding.
          (b) Letter of Credit Drawings. The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):

31



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.
          (c) Swing Line Advances. Each Borrower shall repay to the Agent for
the ratable account of the applicable Swing Line Bank and each Appropriate
Lender which has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made to it by each of them on the earlier of the last
day of the Interest Period specified in the applicable Notice of Swing Line
Borrowing (which Interest Period shall end no later than five Business Days
after the requested date of such Borrowing) and the Termination Date applicable
to such Lender.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance and for each Tranche A Swing Line Advance, a rate
per annum equal at all times to the sum of (x) the Base Rate in effect from time
to time plus (y) the Applicable Margin in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full or Swing Line Advance is paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance and for each Tranche B Swing Line
Advance, a rate

32



--------------------------------------------------------------------------------



 



per annum equal at all times during each Interest Period for such Revolving
Credit Advance to the sum of (x) the Eurocurrency Rate for such Interest Period
for such Advance plus (y) the Applicable Margin in effect from time to time plus
(x) Mandatory Cost, if any, payable in arrears on the last day of such Interest
Period and, if such Interest Period has a duration of more than three months, on
each day that occurs during such Interest Period every three months from the
first day of such Interest Period and on the date such Eurocurrency Rate Advance
shall be Converted or such Advance shall be paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Agent may, and upon the
request of the Required Lenders shall, require the Borrowers to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each overdue Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 1% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above; provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate or each EURIBO Rate. If
any one or more of the Reference Banks shall not furnish such timely information
to the Agent for the purpose of determining any such interest rate, the Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks. The Agent shall give prompt notice to the
Company and the Appropriate Lenders of the applicable interest rate determined
by the Agent for purposes of Section 2.07(a)(i) or (ii), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurocurrency Rate Advances under any
Facility, the Lenders owed at least 50% of the then aggregate unpaid principal
amount of such Facility notify the Agent that the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the applicable
Borrower and the Appropriate Lenders, whereupon (i) in the case of Advances
outstanding under the Tranche A Facility, the Borrower of such Eurocurrency Rate
Advances will, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, either
(x) prepay such Advances or (y) Convert such Advances into Base Rate Advances
and (B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, either (x) prepay such Advances or (y) exchange such Advances into an
Equivalent amount of Dollars and Convert such Advances into Base Rate Advances,
(ii) in the case of Advances outstanding under the Tranche B Facility or the
Tranche C Facility, the Borrower of such Eurocurrency Rate Advances will, on the
last day of the then existing Interest Period therefor prepay such Advances and
(iii) the obligation of the Appropriate Lenders to make, or to Convert Tranche A
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Company and the Appropriate Lenders that the
circumstances causing such suspension no longer exist.
          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Appropriate Lenders

33



--------------------------------------------------------------------------------



 



and such Advances will automatically, on the last day of the then existing
Interest Period therefor, (i) in the case of Advances outstanding under the
Tranche A Facility, (x) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (y) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged for an Equivalent
amount of Dollars and Convert into Base Rate Advances and (ii) in the case of
Advances outstanding under the Tranche B Facility or the Tranche C Facility,
shall be continued with an Interest Period of one month.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Revolving Credit Borrowing Minimum,
(i) in the case of Advances outstanding under the Tranche A Facility, such
Advances shall automatically (A) if such Eurocurrency Rate Advances are
denominated in Dollars, Convert into Base Rate Advances and (B) if such
Eurocurrency Rate Advances are denominated in a Committed Currency, be exchanged
for an Equivalent amount of Dollars and Convert into Base Rate Advances and
(ii) in the case of Advances outstanding under the Tranche B Facility or the
Tranche C Facility, shall be repaid at the end of the applicable Interest
Period.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance under the Tranche A Facility will
automatically, on the last day of the then existing Interest Period therefor,
(A) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (B) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be exchanged for an Equivalent amount of
Dollars and be Converted into Base Rate Advances, (ii) the obligation of the
Tranche A Lenders to make, or to Convert Advances into, Eurocurrency Rate
Advances shall be suspended and (iii) each Eurocurrency Rate Advance under the
Tranche B Facility or the Tranche C Facility shall not be continued with an
Interest Period of longer than one month.
          (f) If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or EURIBO Rate, as the case may be, for any Eurocurrency Rate
Advances after the Agent has requested such information,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Appropriate Lenders that the interest rate cannot be determined for such
Eurocurrency Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, (A) in the case of Advances outstanding under
the Tranche A Facility, (1) if such Eurocurrency Rate Advance is denominated in
Dollars, Convert into a Base Rate Advance and (2) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be prepaid by the applicable
Borrower or be automatically exchanged for an Equivalent amount of Dollars and
be Converted into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance) and (B) in the case of Advances
outstanding under the Tranche B Facility or the Tranche C Facility, shall bear
interest at the Overnight Rate, and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Tranche A Revolving Credit
Advances. The Borrower of any Advance may on any Business Day, upon notice given
to the Agent not later than 11:00 A.M. (New York City time) on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.08 and 2.12, Convert all Tranche A Revolving Credit

34



--------------------------------------------------------------------------------



 



Advances denominated in Dollars of one Type comprising the same Borrowing into
Tranche A Revolving Credit Advances denominated in Dollars of the other Type;
provided, however, that any Conversion of Eurocurrency Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(c), no Conversion of any Revolving Credit
Advances shall result in more separate Revolving Credit Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing shall be made ratably among the Tranche A Lenders in
accordance with their Tranche A Revolving Credit Commitments. Each such notice
of a Conversion shall, within the restrictions specified above, specify (i) the
date of such Conversion, (ii) the Dollar denominated Tranche A Revolving Credit
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.
          SECTION 2.10. Prepayments of Advances. (a) Optional. Each Borrower
may, upon notice at least two Business Days’ prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances, to the Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given such Borrower
shall, prepay the outstanding principal amount of the Advances comprising part
of the same Borrowing in whole or ratably in part, together with accrued
interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment of Revolving Credit Advances
shall be in an aggregate principal amount of not less than the Revolving Credit
Borrowing Minimum or a Revolving Credit Borrowing Multiple in excess thereof,
(y) each partial prepayment of Swing Line Advances shall in an aggregate
principal amount of not less than $1,000,000, in the case of the Tranche A Swing
Line Advance or €1,000,000, in the case of a Tranche B Swing Line Advance and
(z) in the event of any such prepayment of a Eurocurrency Rate Advance, such
Borrower shall be obligated to reimburse the Appropriate Lenders in respect
thereof pursuant to Section 9.04(c).
          (b) Mandatory. (i) If, on any date, the Agent notifies the Company
that, on any interest payment date in respect of a Facility, the sum of the
aggregate principal amount of all Advances plus the aggregate Available Amount
of all Letters of Credit then outstanding (in each case determined as the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances and
Letters of Credit denominated in Committed Currencies) then outstanding exceeds
103% of the aggregate Revolving Credit Commitments of the Appropriate Lenders on
such date, the Borrowers shall, as soon as practicable and in any event within
two Business Days after receipt of such notice, prepay the outstanding principal
amount of any Advances owing by the Borrowers in an aggregate amount sufficient
to reduce such sum to an amount not to exceed 100% of the aggregate Revolving
Credit Commitments of the Appropriate Lenders on such date.
     (ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the applicable Borrower shall be
obligated to reimburse to the Appropriate Lenders in respect thereof pursuant to
Section 9.04(c). The Agent shall give prompt notice of any prepayment required
under this Section 2.10(b) to the Company and the Appropriate Lenders.
          SECTION 2.11. Increased Costs. (a) Increased Costs Generally. If any
Change in Law shall:

35



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate)
or any Issuing Bank;
     (ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
     (iii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes or compensated for
by the payment of the Mandatory Cost) affecting this Agreement or Advances made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance or of maintaining its obligation to make any such
Advance, or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, Issuing
Bank or other Recipient, the Borrowers will pay to such Lender, Issuing Bank or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or Issuing Bank reasonably
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Advances made by, or participations in Letters of Credit or Swing Line Advances
held by, such Lender, or the Letters of Credit issued by any Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender, Issuing
Bank or other Recipient setting forth the amount or amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, and demonstrating in reasonable detail the calculations used, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrowers, shall be
conclusive absent manifest error. In preparation of any certificate by a Lender,
Issuing Bank or other Recipient under this subsection (c), such Person shall not
be required to disclose any information that such Person reasonably deems to be
confidential or proprietary. The Borrowers shall pay such Lender, Issuing Bank
or Recipient, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender,
Issuing Bank or other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such

36



--------------------------------------------------------------------------------



 



Lender’s, Issuing Bank’s or other Recipient’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender,
Issuing Bank or other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender, Issuing Bank or other Recipient, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s, Issuing Bank’s or other Recipient’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or any Committed
Currency or to fund or maintain Eurocurrency Rate Advances in Dollars or any
Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand (i) in the case of Advances outstanding under
the Tranche A Facility (A) if such Eurocurrency Rate Advance is denominated in
Dollars, be Converted into a Base Rate Advance and (B) if such Eurocurrency Rate
Advance is denominated in any Committed Currency, be exchanged into an
Equivalent amount of Dollars and be Converted into a Base Rate Advance and
(ii) in the case of Advances outstanding under the Tranche B Facility or the
Tranche C Faculty, be prepaid and (b) the obligation of the Appropriate Lenders
to make Eurocurrency Rate Advances or to Convert Revolving Credit Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurocurrency Lending Office if
the making of such a designation would allow such Lender or its Eurocurrency
Lending Office to continue to perform its obligations to make Eurocurrency Rate
Advances or to continue to fund or maintain Eurocurrency Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder (except with respect to principal of, interest on, and
other amounts relating to, Advances denominated in a Committed Currency),
irrespective of any right of counterclaim or set-off, not later than 11:00 A.M.
(New York City time) on the day when due in Dollars to the Agent at the
applicable Agent’s Account in same day funds. Each Borrower shall make each
payment hereunder with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, irrespective of any
right of counterclaim or set-off, not later than 11:00 A.M. (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest, fees or
commissions ratably (other than amounts payable pursuant to Section 2.04(b),
2.11, 2.14 or 9.04(c)) to the Appropriate Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.18 or an extension of
the Commitments pursuant to Section 2.19 and upon the Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Increase Date or Extension Date,
the Agent shall make all payments hereunder and under any Notes issued in
connection therewith in respect of the interest assumed thereby to the Assuming
Lender. Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 9.07(c), from
and after the effective date

37



--------------------------------------------------------------------------------



 



specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) All computations of interest based on clause (a) of the definition
of Base Rate shall be made by the Agent on the basis of a year of 365 or
366 days, as the case may be, and all other computations of interest and of fees
and Letter of Credit commissions shall be made by the Agent on the basis of a
year of 360 days (or, in each case of Advances denominated in Committed
Currencies where market practice differs, in accordance with market practice),
in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the higher of the Overnight Rate and the cost of funds
incurred by the Agent in respect of such amount, plus any administrative,
processing or similar fees customarily charge by the Agent in connection with
the foregoing.
          (e) To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Appropriate Lenders in accordance with the terms of
this Section 2.13, the Agent shall be entitled to convert or exchange such funds
into from one currency into another currency to the extent necessary to enable
the Agent to distribute such funds in accordance with the terms of this
Section 2.13; provided that each Borrower and each of the Lenders hereby agree
that the Agent shall not be liable or responsible for any loss, cost or expense
suffered by such Borrower or such Lender as a result of any conversion or
exchange of currencies affected pursuant to this Section 2.13(e) or as a result
of the failure of the Agent to effect any such conversion or exchange; and
provided further that the Borrowers agree to indemnify the Agent and each
Lender, and hold the Agent and each Lender harmless, for any and all losses,
costs and expenses incurred by the Agent or any Lender for any conversion or
exchange of currencies (or the failure to convert or exchange any currencies) in
accordance with this Section 2.13(e).
          SECTION 2.14. Taxes. (a) Issuing Bank. For purposes of this
Section 2.14, the term “Lender” includes any Issuing Bank.

38



--------------------------------------------------------------------------------



 



          (b) Payments Free of Taxes. Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
          (c) Payment of Other Taxes by the Borrower. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Agent timely reimburse it for the payment of, any
Other Taxes.
          (d) Indemnification by the Borrower. The Loan Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
          (e) Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (e).
          (f) Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.14, such Loan Party shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.
          (g) Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In

39



--------------------------------------------------------------------------------



 



addition, any Lender, if reasonably requested by the Company or the Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Agent as will enable the Company or the Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
     (ii) Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Borrower,
     (A) any Lender that is a U.S. Person shall deliver to the Company and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;
     (B) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:
     (1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
     (2) executed originals of IRS Form W-8ECI;
     (3) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
     (iii) to the extent a Foreign Lender is not the beneficial owner, as
determined under U.S. federal income tax principles, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one

40



--------------------------------------------------------------------------------



 



or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;
     (A) any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and
     (B) if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
     Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Company and the Agent
in writing of its legal inability to do so.
          (h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

41



--------------------------------------------------------------------------------



 



          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Advances and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them; provided that
     (i) so long as the Advances shall not have become due and payable pursuant
to Section 6.01, any excess payment received by any Appropriate Lender shall be
shared on a pro rata basis only with other Appropriate Lenders;
     (ii) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (iii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances or participations in L/C Obligations to any assignee or participant,
other than to the Company or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.

42



--------------------------------------------------------------------------------



 



          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of such Borrower and its Subsidiaries; provided that
any Advances drawn by IFF Spain shall not be used to finance or refinance the
purchase price or any costs relating to the acquisition of the shares of IFF
Spain or shares of any company of the group of IFF Spain.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Company may, at any time but in any event not more than once in any
calendar year prior to the Termination Date, by notice to the Agent, request
that the aggregate amount of the Revolving Credit Commitment under any Facility
be increased by an amount of $10,000,000 or an integral multiple of $1,000,000
in excess thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $1,250,000,000 and (ii) on the date of any
request by the Company for a Commitment Increase and on the related Increase
Date the applicable conditions set forth in Section 3.03 shall be satisfied.
          (b) The Agent shall promptly notify the Appropriate Lenders of a
request by the Company for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Revolving Credit Commitment. If the Appropriate Lenders notify the
Agent that they are willing to increase the amount of their respective Revolving
Credit Commitments under the applicable Facility by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Appropriate Lenders willing to
participate therein in such amounts as are agreed between the Company and the
Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Appropriate Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Appropriate Lenders are willing to participate in any
requested Commitment Increase on any such Commitment Date is less than the
requested Commitment Increase, then the Company may extend offers to one or more
Eligible Assignees to participate in any portion of the requested Commitment
Increase that has not been committed to by the Appropriate Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $10,000,000 or more.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the

43



--------------------------------------------------------------------------------



 



Revolving Credit Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.18(b)) as of
such Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in a form
reasonably satisfactory to the Agent;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Company and
the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in
Section 3.03 and in the immediately preceding sentence of this Section 2.18(d),
the Agent shall notify the Appropriate Lenders (including, without limitation,
each Assuming Lender) and the Company, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date. Each Increasing Lender and each Assuming Lender shall, before 2:00
P.M. (New York City time) on the Increase Date, purchase at par that portion of
outstanding Revolving Credit Advances of the other Appropriate Lenders or take
such other actions as the Agent may determine to be necessary to cause the
Revolving Credit Advances to be funded and held on a pro rata basis by the
Appropriate Lenders in accordance with their Ratable Shares.
          SECTION 2.19. Extension of Commitment Termination Date. (a) Requests
for Extension. The Company may, by notice to the Agent (who shall promptly
notify the Lenders) not earlier than 60 days and not later than 45 days prior to
the first and/or second anniversary of the Effective Date (the “Extension
Date”), request that each Lender extend such Lender’s Termination Date for an
additional one year from the Termination Date; provided, however, that on the
date of any request by the Company for an extension of the Termination Date and
on the related Extension Date the applicable conditions set forth in
Section 3.03 shall be satisfied.
          (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by written notice to the Agent given not later
than 15 days later than the date of its receipt of such request (the “Notice
Date”), advise the Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Termination Date (a
“Non-Extending Lender”) shall notify the Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Agent on or before the Notice Date shall be deemed
to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree.
          (c) Notification by Agent. The Agent shall notify the Company of each
Lender’s determination under Section 2.19(b) within three Business Days after
the Notice Date.
          (d) Additional Commitment Lenders. The Company shall have the right on
or before the Extension Date to replace each Non-Extending Lender with, and add
as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Additional Commitment Lender”)

44



--------------------------------------------------------------------------------



 



with the approval of the Agent and the Issuing Banks and the Swing Line Banks
(which approvals shall not be unreasonably withheld), each of which Additional
Commitment Lenders shall have entered into an Assumption Agreement pursuant to
which such Additional Commitment Lender shall, effective as of the Extension
Date, undertake a Commitment (and, if any such Additional Commitment Lender is
already a Lender, its Commitment shall be in addition to such Lender’s
Commitment hereunder on such date).
          (e) Minimum Extension Requirement. If (and only if) the total of the
Revolving Credit Commitments of the Lenders that have agreed so to extend their
Termination Date and the additional Revolving Credit Commitments of the
Additional Commitment Lenders shall be more than 50% of the aggregate amount of
the Revolving Credit Commitments in effect immediately prior to the Extension
Date, then, effective as of the Extension Date, the Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the existing Termination Date (except that, if
such date is not a Business Day, such Termination Date as so extended shall be
the next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.
          SECTION 2.20. Defaulting Lenders. (a) If a Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply:
     (i) so long as no Event of Default has occurred and is continuing, such
Defaulting Lenders’ Ratable Share of the L/C Obligations and Swing Line Advances
under a Facility will, subject to the limitation in the first proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders having a Revolving Credit
Commitment under such Facility pro rata in accordance with their respective
Revolving Credit Commitments under such Facility; provided that (A) the sum of
each Non-Defaulting Lender’s aggregate principal amount of Revolving Credit
Advances and allocated share of the L/C Obligations and Swing Line Advances may
not in any event exceed the Revolving Credit Commitment under the applicable
Facility of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Company, any other Borrower, the Agent, any Issuing Bank, any
Swing Line Bank or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s share of the L/C Obligations and Swing Line Advances under a
Facility cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the Borrowers will, not later than three Business
Days after written demand by the Agent (at the direction of an Issuing Bank
and/or a Swing Line Bank in respect of such Facility), (A) Cash Collateralize
the obligations of the Borrowers in respect of such L/C Obligations or Swing
Line Advances in an amount at least equal to the aggregate amount of the
unreallocated portion of such L/C Obligations or Swing Line Advances, or
(B) make other arrangements reasonably satisfactory to the Agent, each
applicable Issuing Bank and each applicable Swing Line Bank, as the case may be,
in their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender;
     (iii) any amount paid by the Borrowers or otherwise received by the Agent
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Agent in a segregated non-interest bearing account until (subject to
Section 2.20(c)) the termination of the Revolving Credit Commitments under the

45



--------------------------------------------------------------------------------



 



applicable Facility and payment in full of all obligations of the Borrowers
hereunder and will be applied by the Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Agent under this Agreement, second to the payment of any amounts owing by
such Defaulting Lender to an Issuing Bank or a Swing Line Bank in respect of
such Facility (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Appropriate Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder in respect of such Facility,
ratably among them in accordance with the amounts of such fees then due and
payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Lenders hereunder in respect of such Facility ratably in
accordance with the amounts thereof then due and payable to them, sixth to the
ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders, and seventh after the termination of the Revolving Credit Commitments
under such Facility and payment in full of all obligations of the Borrowers
hereunder, to pay amounts owing under this Agreement to such Defaulting Lender
or as a court of competent jurisdiction may otherwise direct. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto; and
     (iv) so long as such Lender is a Defaulting Lender in respect of the
applicable Facility, the applicable Swing Line Banks shall not be required to
fund any Swing Line Advance and the applicable Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Obligations will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.20(a)(ii), and participating interests in any newly made Swing
Line Advance or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.20(a)(ii) (and such Defaulting Lender shall not participate therein).
          (b) No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.20, performance by the Company of its obligations shall not be excused
or otherwise modified as a result of the operation of this Section 2.20. The
rights and remedies against a Defaulting Lender under this Section 2.20 are in
addition to any other rights and remedies which the Company, any other Borrower,
the Agent, any Issuing Bank, any Swing Line Bank or any Lender may have against
such Defaulting Lender.
          (c) If the Company and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Advances of the other Lenders in respect of the
applicable Facility or take such other actions as the Agent may determine to be
necessary to cause the Revolving Credit Advances under such Facility and funded
and held on a pro rata basis by the Appropriate Lenders in accordance with their
Ratable Shares, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the

46



--------------------------------------------------------------------------------



 



affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.
          SECTION 2.21. Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different
Applicable Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the reasonable judgment of such Lender, such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different Applicable Lending Office in
accordance with Section 2.21(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.07), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.11 or
Section 2.14) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
     (i) the Company or the assignee assuming such obligations shall have paid
to the Agent the assignment fee (if any) specified in Section 9.07;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;
     (iv) such assignment does not conflict with applicable law; and
     (v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

47



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which all of the following conditions precedent
have been satisfied:
     (a) The Company shall have notified the Agent as to the proposed Effective
Date.
     (b) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
     (c) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors or other
similar governing body of each Loan Party approving this Agreement and the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and the Notes, as
applicable.
     (iii) A certificate of the Secretary or an Assistant Secretary or
comparable officer of each Loan Party certifying the names and true signatures
of the officers of such Loan Party authorized to sign this Agreement and the
Notes and the other documents to be delivered hereunder.
     (iv) A favorable opinion of (A) Skadden, Arps, Slate, Meagher & Flom, LLP,
counsel for the Company, (B) Heussen, local counsel for the Dutch Loan Parties,
(C), Baker & McKenzie, local counsel for IFF Lux and (D) Garrigues, local
counsel for IFF Spain, each in a form reasonably satisfactory to the Agent and
as to such other matters as any Lender through the Agent may reasonably request.
     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

48



--------------------------------------------------------------------------------



 



     (vi) For the case of IFF Spain, a copy of form PE-1, duly stamped by the
Bank of Spain, granting a Financial Transaction Number (NOF) to the borrowings
that may be made by IFF Spain under the Credit Agreement.
     (e) Each of the Lenders shall have received, at least two Business Days in
advance of the Effective Date, all documentation and other information required
by Governmental Authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including as required by the Patriot Act.
     (f) The Company shall have provided notice of termination of the
commitments of the lenders and made arrangements satisfactory to the Agent to
repay or prepay (substantially contemporaneously with the drawdown of the
initial Advances hereunder) all of the obligations under, the Multicurrency
Revolving Facility Agreement, dated as of November 23, 2005 (and as amended or
otherwise modified through the date hereof), among the Company, the other
borrowers parties thereto, the lenders parties thereto and Citibank
International plc, as administrative agent. Each of the Lenders that is a party
to such credit facility hereby waives, by execution of this Agreement, any
notice required by said Credit Agreement relating to the termination of
commitments thereunder.
          SECTION 3.02. Initial Advance to Each Designated Subsidiary. The
obligation of each Lender to make an initial Advance to each Designated
Subsidiary is subject to the receipt by the Agent on or before the date of such
initial Advance of each of the following, in form and substance reasonably
satisfactory to the Agent:
     (a) The Notes of such Designated Subsidiary to the order of the Lenders to
the extent requested by any Lender pursuant to Section 2.16.
     (b) Certified copies of the resolutions of the Board of Directors or other
similar governing body of such Designated Subsidiary (with a certified English
translation if the original thereof is not in English) approving this Agreement
and the Notes to be delivered by it, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the Notes, as applicable.
     (c) A certificate of a proper officer of such Designated Subsidiary
certifying the names and true signatures of the officers of such Designated
Subsidiary authorized to sign its Designation Agreement and the Notes to be
delivered by it and the other documents to be delivered by it hereunder.
     (d) A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
     (e) Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary in a form reasonably satisfactory to the Agent, and as to
such other matters as any Lender through the Agent may reasonably request.
     (f) All documentation and other information reasonably requested by any
Lender to satisfy the requirements of Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
as required by the Patriot Act.
          SECTION 3.03. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Commitment Extension. The obligation of each Appropriate
Lender and each Swing Line

49



--------------------------------------------------------------------------------



 



Bank to make an Advance (other than (x) a Swing Line Advance made by a Lender
pursuant to Section 2.02(b) or (y) an Advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c)) on the occasion of each Borrowing, the
obligation of each Issuing Bank to issue a Letter of Credit, each Commitment
Increase and each extension of Commitments pursuant to Section 2.19 shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Borrowing, such issuance or the applicable Increase Date
or Extension Date (as the case may be), the following statements shall be true
(and each of the giving of the applicable Notice of Revolving Credit Borrowing,
Notice of Swing Line Borrowing, Notice of Issuance, request for Commitment
Increase or request for Commitment extension and the acceptance by any Borrower
of the proceeds of such Borrowing, such issuance or such Increase Date shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing, such issuance or such Increase Date or Extension Date such
statements are true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings and issuances, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) are
correct on and as of such date (except for those representations and warranties
that specifically relate to a prior date, which shall have been correct on such
prior date), before and after giving effect to such Borrowing, such issuance,
such Commitment Increase or such Commitment extension and to the application of
the proceeds therefrom, as though made on and as of such date, and additionally,
if such Borrowing or issuance shall have been requested by a Designated
Subsidiary, the representations and warranties of such Designated Subsidiary
contained in its Designation Agreement are correct on and as of the date of such
Borrowing or such issuance, before and after giving effect to such Borrowing,
such issuance, such Commitment Increase or such Commitment extension (except for
those representations and warranties that specifically relate to a prior date,
which shall have been correct on such prior date) and to the application of the
proceeds therefrom, as though made on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such Commitment extension
or from the application of the proceeds therefrom, that constitutes a Default.
          SECTION 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01 or 3.02, as
the case may be, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by this Agreement shall have received notice from such Lender prior
to the date that the Company, by notice to the Lenders, designates as the
proposed Effective Date or the date of the initial Advance to the applicable
Designated Subsidiary, as the case may be, specifying its objection thereto. The
Agent shall promptly notify the Lenders of the occurrence of the Effective Date
and each date of initial Advance to a Designated Subsidiary, as applicable.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:
     (a) Status. Each Loan Party is duly organized or duly incorporated (as the
case may be), validly existing and in good standing under the laws of its
jurisdiction of incorporation or

50



--------------------------------------------------------------------------------



 



organization and in respect of IFF Lux, that it is in compliance with, in
particular, the amended Luxembourg laws dated 10 August 1915 on commercial
companies and 31 May 1999 on the domicile of companies.
     (b) Power and Authority. The execution, delivery and performance by each
Loan Party of the Loan Documents to which it is a party, and the consummation of
the transactions contemplated thereby, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
conflict with (i) such Loan Party’s charter, by-laws or other constitutive
documents or (ii) any law or any material contractual restriction, or to the
knowledge of the Company, any other contractual restriction, binding on or
affecting such Loan Party.
     (c) Validity and Admissibility in Evidence. All Authorizations required (i)
for the due execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party or (ii) (except for the requirement of
registration of the Loan Documents and/or any other documents referred to
therein as may be required by a Luxembourg court or an official Luxembourg
authority, as the case may be, in the case of their production in court
proceedings before a Luxembourg court or their submittal (either directly or by
way of reference) as a legal title before an official Luxembourg authority) to
make the Loan Documents to which it is a party admissible in evidence in its
jurisdiction of incorporation have been obtained or effected and are in full
force and effect.
     (d) Binding Obligations. Each Loan Document once delivered will have been
duly executed and delivered by the Loan Party party thereto and each Loan
Document once delivered will be the legal, valid and binding obligation of the
Loan Party party thereto enforceable against it in accordance with its terms
except to the extent that such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally from time to time in effect and may be
subject to the discretion of courts with respect to the granting of equitable
remedies and to the power of courts to stay proceedings for the execution of
judgments.
     (e) Financial Statements. The Consolidated balance sheet of the Company and
its Subsidiaries as at December 31, 2010, and the related Consolidated
statements of income and cash flows of the Company and its Subsidiaries for the
financial year then ended, accompanied by an opinion of the Company’s auditors,
and the Consolidated balance sheet of the Company and its Subsidiaries as at
September 30, 2011, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the nine months then ended, duly
certified by the chief financial officer or treasurer of the Company, all copies
of which have been furnished to each Lender, fairly present in all material
respects, subject, in the case of said balance sheet as at September 30, 2011,
and said statements of income and cash flows for the nine months then ended, to
year end audit adjustments, the Consolidated financial condition of the Company
and its Subsidiaries as at such dates and the Consolidated results of the
operations of the Company and its Subsidiaries for the period ended on such
dates, all in accordance with GAAP consistently applied. Since December 31,
2010, there has been no Material Adverse Change except as disclosed in the
Company’s annual report on Form 10-K for the fiscal year ended December 31, 2010
and quarterly reports on Form 10-Q for the fiscal quarters ended March 31, 2011,
June 30, 2011 and September 30, 2011.
     (f) No Proceedings Pending or Threatened. There is no pending or threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court,

51



--------------------------------------------------------------------------------



 



governmental agency or arbitrator that (i) except as disclosed in the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2010 and
quarterly reports on Form 10-Q for the fiscal quarters ended March 31, 2011,
June 30, 2011 and September 30, 2011, could be reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated thereby.
     (g) Margin Stock Regulations. No Loan Party is engaged in the business of
extending and no Loan Party will extend credit for the purpose of purchasing or
carrying margin stock (within the meaning of the United States Regulation U
issued by the Board of Governors of the United States Federal Reserve System
(“Regulation U”)), and no proceeds of any Advances or Letters of Credit will be
used directly or indirectly to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U.
     (h) Investment Company. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended or otherwise subject to regulation
thereunder.
     (i) No Misleading Information.
     (i) Any factual information taken as a whole and other than projected
financial information and information of a general economic or industry nature
provided by any of the Loan Parties or any of their Subsidiaries for the
purposes of the Information Memorandum was true and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.
     (ii) Nothing has occurred or been omitted from the Information Memorandum
and no information has been given or withheld that results in the information
contained in the Information Memorandum being untrue or misleading in any
material respect.
     (iii) All written information taken as a whole and other than projected
financial information and information of a general economic or industry nature
(other than the Information Memorandum taken as a whole and other than projected
financial information and information of a general economic or industry nature)
supplied by any of the Loan Parties or any of the Company’s Subsidiaries to the
Agent or any Lender is true, complete and accurate in all material respects as
at the date it was given and is not misleading in any material respect.
     (j) Dutch Banking Act. Each Dutch Loan Party is in compliance with the
Dutch Financial Supervision Act (Wet op het financieel toezicht) and any
regulations issued pursuant thereto (including, but not limited to, the Policy
Guidelines and Exemption Regulation).
     (k) Tax Status. No notice under Section 36 of the Tax Collection Act
(Invorderingswet 1990) has been given by any Subsidiaries of the Company
incorporated in the Netherlands.
     (l) OFAC; Anti-Terrorism Laws. No Loan Party (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who

52



--------------------------------------------------------------------------------



 



Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)),
(ii) engages in any dealings or transactions prohibited by Section 2 of such
executive order, or is otherwise associated with any such person in any manner
violative of such Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order. Each Loan Party is in compliance,
in all material respects, with (x) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (y) the Patriot Act. No
part of the proceeds of the Advances will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
ARTICLE V
COVENANTS OF THE COMPANY
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder:
     (a) Authorization. Each Loan Party shall promptly (i) obtain, comply with
and do all that is necessary to maintain in full force and effect; and
(ii) supply certified copies to the Agent of, any Authorization required under
any law or regulation of its jurisdiction of incorporation to enable it to
perform all of its payment and other material obligations under any Loan
Document to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Loan Document.
     (b) Compliance with Laws. Each Loan Party shall comply, and cause each of
its Subsidiaries to comply with all applicable laws, rules, regulations and
orders, such compliance to include, without limitation, compliance with ERISA
and Environmental Laws, except where (i) non-compliance would not, in the
aggregate, have a Material Adverse Effect or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
     (c) Taxes. Each Loan Party shall pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become overdue, (i) all
material Taxes, assessments and governmental charges or levies imposed upon it
or upon its assets and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its assets; provided, however, that no Loan Party nor any of
its Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.
     (d) Maintenance of Insurance. Each Loan Party shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Loan Parties or such
Subsidiary operates; provided, however, that each of the Loan Parties and its
Subsidiaries may self-insure to the same extent as other companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Loan Parties or such Subsidiary operates and to the extent consistent
with prudent business practice.

53



--------------------------------------------------------------------------------



 



     (e) Preservation of Corporate Existence, Etc. Each Loan Party shall
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises, provided, however, that each of the Loan Parties and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b) and provided further that neither the Loan Parties nor any of
their Subsidiaries shall be required to preserve any right or franchise if the
preservation thereof is no longer desirable in the conduct of the business of
the relevant Loan Party or its Subsidiaries, and that the loss thereof is not
disadvantageous in any material respect to the relevant Loan Party or its
Subsidiaries or the Lenders.
     (f) Keeping of Books. Each Loan Party shall keep, and cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Loan Parties and each such Subsidiary in accordance with, and to
the extent required by, generally accepted accounting principles in effect from
time to time.
     (g) Maintenance of Properties, Etc. Each Loan Party shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted.
     (h) Reporting Requirements. The Company shall furnish to the Agent (which
shall make available to the Lenders):
     (i) as soon as available and in any event within 45 days after the end of
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments and the absence of footnotes) by a financial officer
of the Company as having been prepared in accordance with generally accepted
accounting principles in effect at such date and a certificate of a financial
officer of the Company as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03, provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Company shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or other independent public accountants of comparable
size and of international reputation (which opinion shall be unqualified as to
going concern and scope of audit) and a certificate of a financial officer of
the Company as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Company shall also

54



--------------------------------------------------------------------------------



 



provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
     (iii) as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of an officer of the Company setting forth details of such Default and the
action that the Company has taken or proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all material
reports that the Company sends to any of its securityholders, and copies of all
material reports and registration statements that the Company or any Subsidiary
files with the Securities and Exchange Commission or any national securities
exchange;
     (v) promptly after the commencement thereof, notice of all material actions
and proceedings before any court, governmental agency or arbitrator affecting
the Company or any of its Subsidiaries of the type described in Section 4.01(f);
and
     (vi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
Reports and financial statements required to be delivered by the Loan Parties
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01(h) shall be
deemed to have been delivered on the date on which the Company posts such
reports, or reports containing such financial statements, on its website on the
Internet at www.iff.com or is made publicly available on the United States
Securities and Exchange Commission’s EDGAR database provided that the Loan
Parties notify the Agent that such reports have been posted and that such web
site is accessible by the Agent and the Lenders; and provided further that paper
copies of the reports and financial statements referred to in
Sections 5.01(h)(i), (ii) and (iv) shall be delivered by the Loan Parties to the
Agent or any Lender who requests it to deliver such paper copies until written
notice to cease delivering paper copies is given by the Agent or such Lender;
and provided further that in every instance the Loan Parties shall provide paper
copies of the certificates or opinions required by Sections 5.01(h)(i) and
(ii) to the Agent and each of the Lenders until such time as the Agent shall
provide any of them written notice otherwise.
     (i) Visitation Rights. Each Loan Party shall, at any reasonable time and
from time to time, permit the Agent or any of the Lenders or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, such Loan Party
and any of its Subsidiaries, and to discuss the affairs, finances and accounts
of such Loan Party and any of its Subsidiaries with any of their officers or
directors and with their independent certified public accountants. Unless an
Event of Default has occurred and is continuing, the Agent and the Lenders shall
be limited to one visit in any year, to be coordinated through the Agent.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder:
     (a) Liens, Etc. No Loan Party shall create or suffer to exist, or permit
any of its Subsidiaries to create or suffer to exist, any Lien on or with
respect to any of its properties, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, other than:

55



--------------------------------------------------------------------------------



 



     (i) Permitted Liens;
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such real property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition of such
real property or equipment, or Liens existing on such real property or equipment
at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such real property) or extensions, renewals or replacements of
any of the foregoing for the same or a lesser amount, provided, however, that no
such Lien shall extend to or cover any assets of any character other than the
real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any assets not theretofore subject to the
Lien being extended, renewed or replaced, provided further that the aggregate
principal amount of the indebtedness secured by the Lien referred to in this
paragraph (ii) shall not exceed $75,000,000 (or its equivalent in another
currency or currencies) at any time outstanding;
     (iii) Liens on assets of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary;
     (iv) other Liens securing Debt in an aggregate principal amount not to
exceed $175,000,000 (or its equivalent in another currency or currencies) at any
time outstanding;
     (v) the replacement, extension or renewal of any Lien permitted by
paragraph (iii) above, provided that such replacement, extension or renewal
shall not extend to or cover any assets not subject to the Lien being replaced,
extended or renewed and provided further that the grantor of the Lien as obligor
of the relevant Debt shall not change and the amount of the Debt secured thereby
shall not increase as a result of such replacement, extension or renewal;
     (vi) any Liens or pledges for the benefit of the Company or any of its
Subsidiaries arising by reason of deposits to qualify the Company or any of its
Subsidiaries to maintain self-insurance;
     (vii) any Lien with respect to judgments and attachments that do not result
in an Event of Default; and
     (viii) Liens existing on the date of this Agreement granted by the Company
or any of its Subsidiaries and securing Debt or other obligations outstanding on
the date of this Agreement, as set forth on Schedule 5.02(a).
     (b) Mergers, Etc. No Loan Party shall merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Subsidiaries, taken as a
whole, to any person, or permit any of its Subsidiaries to do so, except that:

56



--------------------------------------------------------------------------------



 



     (i) any Subsidiary of the Company may merge or consolidate with or into, or
dispose of assets to, any other Subsidiary of the Company;
     (ii) any Subsidiary of the Company may merge into or dispose of assets to
the Company;
     (iii) the liquidation or reorganization of any Subsidiary of the Company
which is not a Loan Party is permitted so long as any payments or assets
distributed as a result of such liquidation or reorganization are distributed to
the Company or its Subsidiaries;
     (iv) each of the Loan Parties may merge with any other Person organized
under the laws of the same country of organization as such Loan Party so long as
the surviving corporation has the obligations expressed to be assumed by the
relevant Loan Party hereunder and legal opinions in form and content reasonably
satisfactory to the Agent have been delivered to it, provided that the Company
shall provide not less than five Business Days notice of any such merger, and if
such merger obligates the Agent or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Agent or any Lender, supply such documentation
and other evidence as is reasonably requested by the Agent or any Lender in
order for the Agent or such Lender to carry out and be satisfied it has complied
with the results of all necessary “know your customer” or other similar checks
under all applicable laws and regulations; and
     (v) a Loan Party may dispose of an asset to a Person which is not the
Company or any of its Subsidiaries on terms that such asset is to be reacquired
by a member of the Company or any of its Subsidiaries (a “Reacquisition Sale and
Leaseback Transaction”) provided that the principal obligations of Company or
such Subsidiary, when aggregated with the principal obligations of Company or
any of its Subsidiaries in respect of all other Reacquisition Sale and Leaseback
Transactions entered into after the date hereof, do not exceed US$75,000,000 (or
its equivalent in another currency or currencies),
     provided, in each case, that no Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom.
     (c) Accounting Changes. No Loan Party shall make or permit, or permit any
of its Subsidiaries to make or permit, any change in accounting policies or
reporting practices, except as required or permitted by GAAP.
     (d) Change in Nature of Business. No Loan Party shall make, or permit any
of its Subsidiaries to make, any material change in the nature of the business
of the Company and its Subsidiaries, taken as a whole, as carried on at the date
hereof.
     (e) Subsidiary Debt. No Loan Party shall permit any of its Subsidiaries to
create or suffer to exist, any Debt other than:
     (i) Debt owed to the Company or to a wholly-owned Subsidiary of the
Company;

57



--------------------------------------------------------------------------------



 



     (ii) Debt (not falling within paragraphs (i), (iii), (v) and (vi) of this
Section 5.02(e) but including Debt falling within paragraph (iv) of this Section
5.02(e)) aggregating for all of the Company’s Subsidiaries not more than
$800,000,000 (or its equivalent in another currency or currencies) at any one
time outstanding;
     (iii) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
     (iv) Debt owed pursuant to the Loan Documents;
     (v) Debt which is effectively subordinated to the payment obligations of
the Loan Parties to the Lenders hereunder to the reasonable satisfaction of the
Agent;
     (vi) Debt under any Hedge Agreements entered into with any Lender or any
Affiliate of any Lender for the purpose of hedging risks associated with the
Company and its Subsidiaries’ operations (including, without limitation,
interest rate and foreign exchange and commodities price risks) in the ordinary
course of business consistent with past practice and not for speculative
purposes; and
     (vii) Debt arising as a result of a Subsidiary of the Company entering into
a Reacquisition Sale and Leaseback Transaction provided that the principal
obligations of such Subsidiary, when aggregated with the principal obligations
of the Company and all other Subsidiaries of the Company in respect of all other
Reacquisition Sale and Leaseback Transactions entered into after the date
hereof, do not exceed US$75,000,000 (or its equivalent in another currency or
currencies).
          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company shall maintain a ratio of Net Debt as of the
end of any Relevant Period to Consolidated EBITDA in respect of such Relevant
Period of not more than 3.25 to 1.0.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) Non-payment. The Company or any other Borrower shall fail to pay any
principal of any Advance when the same becomes due and payable; or the Company
or any other Borrower shall fail to pay any interest on any Advance or make any
other payment of fees or other amounts payable under this Agreement or any Note
within three Business Days after the same becomes due and payable; or
     (b) Misrepresentation. Any representation or warranty made by any Borrower
herein or by any Borrower (or any of its officers) in connection with any Loan
Document or by any Designated Subsidiary in the Designation Agreement pursuant
to which such Designated Subsidiary became a Borrower hereunder shall prove to
have been incorrect in any material respect when made; or

58



--------------------------------------------------------------------------------



 



     (c) Other Obligations. (i) The Company shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(e), 5.01(h)(iii), 5.02 or
5.03, or (ii) the Company shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Company by the Agent or any Lender;
or
     (d) Cross Default. (i) The Company or any of its Subsidiaries shall fail to
pay any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $75,000,000 in the aggregate (but
excluding Debt outstanding hereunder or with respect to Hedge Agreements) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof, or (ii) the occurrence under
any Hedge Agreement of an Early Termination Date (as defined in such Hedge
Agreement) resulting from (A) any event of default under such Hedge Agreement as
to which the Company or any of its Subsidiaries is the Defaulting Party (as
defined in such Hedge Agreement) or (B) any Termination Event (as defined in
such Hedge Agreement) as to which the Company or any of its Subsidiaries is an
Affected Party (as defined in such Hedge Agreement) and, in either event, the
termination value with respect to any such Hedge Agreement owed by the Company
or any of its Subsidiaries as a result thereof is greater than $10,000,000 and
such Person fails to pay such termination value when due after applicable grace
periods; or
     (e) Insolvency. The Company or any of its Subsidiaries shall (i) generally
not pay its debts as such debts become due (which in the case of a Luxembourg
entity, and without prejudice to the provisions set out in this paragraph, means
that such Luxembourg entity is or is deemed to be in a state of cessation of
payments (cessation de payments) and has lost its commercial creditworthiness
(ebranlement de credit)), (ii) admit in writing its inability to pay its debts
generally, (iii) make a general assignment for the benefit of creditors; or
(iv) any proceeding shall be instituted by or against the Company or any of its
Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors (such as, in particular, under
Luxembourg law, a “faillite”, “gestion contrôlée”, “concordat préventif de la
faillite” or a “liquidation judiciaire”), or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 60 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Company or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); provided, however, that no Event of Default will occur under
this subsection (e) if the events or circumstances referred to in paragraphs
(i) through (iv) above apply only to a Subsidiary or

59



--------------------------------------------------------------------------------



 



Subsidiaries of the Company which is or are not Borrowers unless: (x) the
aggregate amount of the consolidated assets of each Subsidiary of the Company
which is the subject of any event or circumstance, when aggregated with the
consolidated assets of each other Subsidiary of the Company which is the subject
of any such event or circumstance, is equal to or greater than 7.5% of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, or
(y) the aggregate amount of the consolidated net sales of each Subsidiary of the
Company which is the subject of any such event or circumstance, when aggregated
with the consolidated net sales of each other Subsidiary of the Company which is
the subject of any such event or circumstance, is equal to or greater than 7.5%
of the consolidated net sales of the Company and its Subsidiaries, taken as a
whole, and for purposes of paragraphs (x) and (y) above, the consolidated assets
and consolidated net sales of any Subsidiary of the Company shall be determined
by reference to the most recent financial year of the Company and the most
recent set of annual audited accounts of the relevant Subsidiary of the Company,
if any (which, in the case of the consolidated assets and consolidated net sales
of the Company and its Subsidiaries, taken as a whole, shall mean the financial
statements referred to in Section 4.01(e) or the most recent set of financial
statements delivered pursuant to Section 5.01(h), whichever has been most
recently delivered to the Agent hereunder) provided that in the absence of any
such accounts in relation to any Subsidiary of the Company the figures for
consolidated assets and consolidated net sales of such Subsidiary shall be
determined by such Subsidiary’s auditors; or
     (f) Judgments. Judgments or court orders for the payment of money in excess
of $75,000,000 in the aggregate shall be rendered against the Company or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or court order or (ii) there shall
be any period of 30 consecutive days during which such judgment or court order
shall not have been satisfied, vacated or stayed by reason of a pending appeal
or otherwise; provided, however, that any such judgment or court order shall not
be an Event of Default under this subsection (f) if and for so long as (i) the
amount of such judgment or court order is covered by a valid and binding policy
of insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A-” by A.M. Best Company, has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or court order; or
     (g) Change of Control or Ownership. (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Company
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Company; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of the Company (together with any successors appointed, nominated or
elected by such directors in the ordinary course) shall cease for any reason to
constitute a majority of the board of directors of the Company; or
     (h) ERISA. The Company or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur, liability in excess of $75,000,000 in the
aggregate as a result of one or more of the following: (i) the occurrence of any
ERISA Event; (ii) the partial or complete withdrawal of the Company or any of
its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

60



--------------------------------------------------------------------------------



 



     (i) so long as any Subsidiary of the Company is a Borrower, any provision
of Article VII shall for any reason cease to be valid and binding on or
enforceable against the Company, or the Company shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the obligation of each Lender to make Advances (other than Advances to be made
by a Lender pursuant to Section 2.02(b) to fund its participation in outstanding
Swing Line Advances or by an Issuing Bank or a Lender pursuant to
Section 2.03(c) in respect of drawings under outstanding Letters of Credit) and
of the Issuing Banks to issue Letters of Credit to be terminated, whereupon the
same shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by written notice to the Borrowers, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by each Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Company or any other Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.02(b) to fund its participation in outstanding
Swing Line Advances or by an Issuing Bank or a Lender pursuant to
Section 2.03(c) in respect of drawings under outstanding Letters of Credit) and
of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make written demand upon the Borrowers to, and
forthwith upon such demand the Borrowers will, (a) pay to the Agent on behalf of
the Lenders in same day funds at the Agent’s office designated in such demand,
for deposit in the L/C Cash Deposit Account, an amount equal to the aggregate
Available Amount of all Letters of Credit then outstanding or (b) make such
other arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders and not more disadvantageous to the Borrowers
than clause (a); provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the Agent
for the account of the Lenders without notice to or demand upon the Borrowers,
which are expressly waived by each Borrower, to be held in the L/C Cash Deposit
Account. If at any time an Event of Default is continuing the Agent reasonably
determines that any funds held in the L/C Cash Deposit Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon written demand by the
Agent, pay to the Agent, as additional funds to be deposited and held in the L/C
Cash Deposit Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Deposit Account that the Agent reasonably determines to be free and
clear of any such right and claim. Upon the drawing of any Letter of Credit, to
the extent funds are on deposit in the L/C Cash Deposit Account, such funds
shall be applied to reimburse the Issuing Banks to the extent permitted by
applicable law. After all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrowers hereunder and under
the Notes shall have been paid in full, the balance, if any, in such L/C Cash
Deposit Account shall be promptly returned to the Borrowers.

61



--------------------------------------------------------------------------------



 



ARTICLE VII
GUARANTY
          SECTION 7.01. Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable and
documented fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any Borrower
to the Agent or any Lender under or in respect of this Agreement and the Notes
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Borrower.
          SECTION 7.02. Guaranty Absolute. The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of the
Company under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Borrower under or in respect
of this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Guaranty, irrespective of
whether any action is brought against any Borrower or whether any Borrower is
joined in any such action or actions. The liability of the Company under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Company hereby irrevocably waives any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement and the Notes or any
other assets of any Borrower or any of its Subsidiaries;

62



--------------------------------------------------------------------------------



 



     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of the
Company or other guarantor or surety with respect to the Guaranteed Obligations;
or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
          (b) The Company hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the Company
hereunder.
          (d) The Company hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to the Company any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.
          (e) The Company acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.

63



--------------------------------------------------------------------------------



 



          SECTION 7.04. Subrogation. The Company hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to the Company in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of the Company and shall forthwith be paid or delivered to the Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of this Agreement and the Notes, or to be held as collateral for any
Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) the Company shall make payment to the Agent or any Lender of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, (iii) the Termination Date shall have occurred and
(iv) all Letters of Credit shall have expired or been terminated, the Agent and
the Lenders will, at the Company’s request and expense, execute and deliver to
the Company appropriate documents, without recourse and without representation
or warranty, necessary to evidence the transfer by subrogation to the Company of
an interest in the Guaranteed Obligations resulting from such payment made by
the Company pursuant to this Guaranty.
          SECTION 7.05. Subordination. The Company hereby subordinates any and
all debts, liabilities and other obligations owed to the Company by any Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 7.05:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), the Company may receive regularly
scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, the Company shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, the Company agrees that the Agent and
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.

64



--------------------------------------------------------------------------------



 



     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Borrower), the Company shall, if the Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to such Borrower), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
          SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints Citibank to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent, the Lenders and the Issuing Banks, and neither the
Company nor any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
          SECTION 8.02. Rights as a Lender. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent

65



--------------------------------------------------------------------------------



 



hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, any Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.
          SECTION 8.03. Exculpatory Provisions. (a) The Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Agent:
     (i) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (ii) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
     (iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and nonappealable judgment. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by a Borrower, a Lender or an Issuing Bank.
          (c) The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
          (d) Nothing in this Agreement or any other Loan Document shall require
the Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

66



--------------------------------------------------------------------------------



 



          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for the Company or any other Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Agent.
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Facilities
as well as activities as Agent. The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Agent acted with gross negligence, bad faith or willful misconduct in the
selection of such sub-agents.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders, the Issuing Banks, the Company and the
other Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with and subject, so long as no
Event of Default is continuing, to the approval of the Company (such approval
not to be unreasonably withheld or delayed), to appoint a successor, which shall
be a bank with an office in the United States and the United Kingdom, or an
Affiliate of any such bank with an office in the United States and the United
Kingdom. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (or such earlier day as shall be
agreed by the Required Lenders) (the “Resignation Effective Date”), then the
retiring Agent may (but shall not be obligated to), on behalf of the Lenders and
the Issuing Banks, appoint a successor Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
          (b) If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrowers and such
Person remove such Person as Agent and, in consultation with and subject, so
long as no Event of Default is continuing, to the approval of the Company (such
approval not to be unreasonable withheld or delayed), appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

67



--------------------------------------------------------------------------------



 



          (c) With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the Agent
on behalf of the Lenders or the Issuing Banks under any of the Loan Documents,
the retiring or removed Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and Issuing Bank directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent (other
than any rights to indemnity payments owed to the retiring or removed Agent),
and the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 9.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.
          (d) Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrowers and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Swing Line Advances or Letters of
Credit where such advance, issuance or extension is to occur on or after the
effective date of such resignation. Upon the acceptance of a successor’s
appointment as Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swing Line Bank, (ii) the retiring Issuing Bank and Swing Line
Bank shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, (iii) the successor Swing Line Bank
shall enter into an Assignment and Assumption and acquire from the retiring
Swing Line Bank each outstanding Swing Line Advance of such retiring Swing Line
Bank for a purchase price equal to par plus accrued interest and (iv) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
          SECTION 8.07. Non-Reliance on Agent and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and Issuing Bank
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
          SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, syndication agent or
documentation agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Agent, a Lender or an
Issuing Bank hereunder.

68



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by (a) all the Lenders, do any of the following: (i) waive
any of the conditions specified in Section 3.01, (ii) change the definition of
“Required Lenders” or the percentage of the Commitments or of the aggregate
unpaid principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(iii) release the Company from any of its obligations under Article VII,
(iv) change Section 2.15 in a manner that would alter the pro rata sharing of
payments required thereby or (v) amend this Section 9.01; or (b) each Lender
directly affected thereby, do any of the following: (i) increase the Commitments
of the Lenders other than in accordance with Section 2.18, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder or (iii) postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder
other than in accordance with Section 2.19; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note, (y) no amendment, waiver
or consent shall, unless in writing and signed by each Swing Line Bank, in
addition to the Lenders required above to take such action, affect the rights or
obligations of such Swing Line Bank under this Agreement, and (z) no amendment,
waiver or consent shall, unless in writing and signed by each Issuing Bank in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of such Issuing Bank in its capacity as such under this
Agreement.
          SECTION 9.02. Notices, Etc. (a) Notices Generally. Except in the case
of notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
     (i) if to the Company or any other Loan Party, to it at 512 W. 57th Street,
New York, New York, 10019, Attention of Treasurer (Facsimile No. (212) 708-7130;
Telephone No. (212) 708-7173; E-mail: Robert.Anderson@iff.com);
     (ii) if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building #3,
New Castle, Delaware, 19720, Attention of Bank Loan Syndications (Facsimile No.
(212) 994-0961; Telephone No. (302) 894-6010);
     (iii) if to the Sub-Agent, to Citibank International plc at 5th Floor CGC2,
Canary Wharf, London, E14 5LB, Attention of European Loans Agency Office,
Capital Markets and Banking Operations (Facsimile No. 44 (0) 208636 3824;
Telephone No.: 44 (0) 207500 4245);
     (iv) if any Issuing Bank, to it at the address provided in writing to the
Agent and the Company at the time of its appointment as an Issuing Bank
hereunder;
     (v) if to a Lender, to it at its address (or facsimile number or e-mail)
set forth in its Administrative Questionnaire.

69



--------------------------------------------------------------------------------



 



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Agent or the Company may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
          (c) Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
          (d) Platform.
     (i) Each Loan Party agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Issuing Banks
and the other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
“Platform”).
     (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Company or the other Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Company’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions

70



--------------------------------------------------------------------------------



 



contemplated therein which is distributed to the Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) Costs and Expenses. The Company
shall pay upon demand and presentation of a statement of account (i) all
reasonable and documented out-of-pocket expenses incurred by the Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one New York counsel for the Agent, and one local counsel to
the Agent in each relevant jurisdiction) in connection with the syndication of
the Facilities, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable and documented out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, and (iii) all
reasonable and documented out-of-pocket expenses incurred by the Agent, any
Lender or any Issuing Bank (including the reasonable and documented fees,
charges and disbursements any counsel for the Agent, any Lender or any Issuing
Bank) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.04(a), or (B) in connection with the Advances made
or Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit.
          (b) Indemnification by the Company. The Company shall indemnify the
Agent, the Sub-Agent, each Lender and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented fees, charges and disbursements of any counsel for any Indemnitee but
excluding loss of anticipated profits, business or anticipated savings),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
other than such Indemnitee and its Related Parties arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Advance or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Action related in any way to the Company or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that any such indemnity as provided in this Section 9.04(b) shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. This Section
9.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

71



--------------------------------------------------------------------------------



 



          (c) Breakage Indemnity. If any payment of principal of, or Conversion
of, any Eurocurrency Rate Advance is made by any Borrower to or for the account
of a Lender other than on the last day of the Interest Period for such Advance
as a result of a payment or Conversion, acceleration of the maturity of the
Advances pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Advance upon an assignment of rights and obligations under this Agreement
pursuant to Section 9.07 as a result of a demand by the Company pursuant to
Section 2.21(b), or if any Borrower fails to make any payment or prepayment of
an Advance for which a notice of prepayment has been given or that is otherwise
required to be made, the applicable Borrower shall, upon written demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it reasonably incurs as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
          (d) Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Agent, the Sub-Agent, any Issuing
Bank, any Swing Line Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Agent, the Sub-Agent, such Issuing Bank,
such Swing Line Bank or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that with
respect to such unpaid amounts owed to any Issuing Bank or Swing Line Bank
solely in its capacity as such, only the Revolving Lenders shall be required to
pay such unpaid amounts, such payment to be made severally among them based on
such Revolving Lenders’ pro rata share of the Tranche A Revolving Credit
Commitment or Tranche B Revolving Credit Commitment, as appropriate (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent, the Sub-Agent, such Issuing Bank or such Swing
Line Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Agent, the Sub-Agent, such Issuing Bank or any such
Swing Line Bank in connection with such capacity; provided, further, that no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities or related expenses to the extent they are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of the Agent, the
Sub-Agent, such Issuing Bank or such Swing Line Bank, as applicable. The
obligations of the Lenders under this paragraph (c) are several, and the failure
of any Lender to perform its obligations under this paragraph (c) shall not
affect any other Lender’s obligations under this paragraph nor shall any Lender
be responsible for the failure of any other Lender to perform its obligations
under this paragraph.
          (e) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages, including without
limitation, any loss of profits, business or anticipated savings (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or Letter of Credit, or the use of the proceeds thereof. No party hereto
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

72



--------------------------------------------------------------------------------



 



          (f) Payments. All amounts due under this Section shall be payable
promptly after written demand therefor.
          (g) Survival. Each party’s obligations under Section 2.11,
Section 2.14 and this Section shall survive the termination of the Loan
Documents and payment of the obligations hereunder.
          SECTION 9.05. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Bank, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law and subject to exceptions of
mandatory law in the country of incorporation of each Borrower, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held, and other obligations (in
whatever currency) at any time owing, by such Lender, such Issuing Bank or any
such Affiliate, to or for the credit or the account of the Company or any other
Loan Party against any and all of the obligations of the Company or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or such Issuing Bank or their respective Affiliates, irrespective
of whether or not such Lender, Issuing Bank or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be contingent or unmatured or
are owed to a branch, office or Affiliate of such Lender or such Issuing Bank
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, each Issuing Bank and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing Bank
or their respective Affiliates may have. Each Lender and Issuing Bank agrees to
notify the Company and the Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, each other Borrower and the Agent and when the Agent
shall have received executed counterparts hereof from each Initial Lender and
thereafter shall be binding upon and inure to the benefit of the Company, each
other Borrower, the Agent and each Lender and their respective successors and
assigns, except that neither the Company nor any other Borrower shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of all of the Lenders, except as otherwise permitted by this
Agreement, including without limitation, Section 5.02(b).
          SECTION 9.07. Assignments and Participations. (a) Successors and
Assigns Generally. No Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each

73



--------------------------------------------------------------------------------



 



of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
          (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it (in
each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned, provided, however, if the amount of such assignment is less than
€100,000 (or its equivalent in any other currency) or such greater amount as may
be required pursuant to the Dutch Financial Supervision Act (Wet op het
financieel toezicht) as amended from time to time, the assignee is a
“Professional Market Party” within the meaning of the Dutch Financial
Supervision Act; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, in the case of any assignment in
respect of any Facility, or an integral multiple of $1,000,000 in excess
thereof, unless each of the Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
five Business Days after having received notice thereof;

74



--------------------------------------------------------------------------------



 



     (B) the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for assignments to a Person that is not a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and
     (C) the consent of each applicable Issuing Bank and Swing Line Bank (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the its applicable Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural Person.
     (vii) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank, each Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swing Line Advances in accordance with its Ratable
Share. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been

75



--------------------------------------------------------------------------------



 



a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
          (c) Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Company, the Agent, any Issuing Bank or any Swing Line
Bank, sell participations to any Person (other than a natural Person or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Agent, the Issuing Banks and Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (iv) that to the extent the
participation concerns an amount of less than €100,000 (or its equivalent in any
other currency) or such greater amount as may be required pursuant to the Dutch
Financial Supervision Act (Wet op het financieel toezicht) as amended from time
to time, the Participant is a “Professional Market Party” within the meaning of
the Dutch Financial Supervision Act. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 9.04(d) with respect to any
payments made by such Lender to its Participant(s).
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.11, 9.04(d) and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.21 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.11 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.21(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.15 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on

76



--------------------------------------------------------------------------------



 



which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Advances or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
          (e) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the
Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that, in such case and in the
case of clause (b) above, the Agent, such Lender or such Issuing Bank, as
applicable, shall use reasonable efforts to notify the Company promptly thereof
prior to disclosure of such Information, to the extent practicable and it is not
prohibited from doing so by any law or regulation or by such subpoena or legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement ((it being understood that such actual or prospective
assignee or participant will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Company and its obligations, this
Agreement or payments hereunder (it being understood that such actual or
prospective party will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the written consent of the Company or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company unless the Agent, such Lender or such Issuing Bank, as
applicable, has actual knowledge that such source was required to keep such
Information confidential.

77



--------------------------------------------------------------------------------



 



          For purposes of this Section, “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or any Issuing Bank
on a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential or should, because of
its nature, reasonably be understood to be confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
          SECTION 9.09. Designated Subsidiaries. (a) Designation. The Company
may at any time, and from time to time, upon not less than 15 Business Days’
notice in the case of any Subsidiary so designated after the Effective Date,
notify the Agent that the Company intends to designate a Subsidiary as a
“Designated Subsidiary” for purposes of this Agreement. On or after the date
that is 15 Business Days after such notice, upon delivery to the Agent of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit D hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of the Company’s notice of such
pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.09(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
          If the Company shall designate as a Designated Subsidiary hereunder
any Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary.
          As soon as practicable after receiving notice from the Company or the
Agent of the Company’s intent to designate a Subsidiary as a Designated
Subsidiary, and in any event no later than five Business Days after the delivery
of such notice, for a Designated Subsidiary that is organized under the laws of
a jurisdiction other than of the United States or a political subdivision
thereof, any Lender that may not legally lend to, establish credit for the
account of and/or do any business whatsoever with such Designated Subsidiary
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Agent in writing. With respect to each Protesting Lender, the Company shall,
effective on or before the date that such Designated Subsidiary shall have the
right to borrow hereunder, either (A) notify the Agent and such Protesting
Lender that the Commitments of such Protesting Lender shall be terminated;
provided that such Protesting Lender shall have received payment of an amount
equal to the outstanding principal of its Advances and/or Letter of Credit
reimbursement obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Company or the
relevant Designated Subsidiary (in the case of all other amounts), or (B) cancel
its request to designate such Subsidiary as a “Designated Subsidiary” hereunder.

78



--------------------------------------------------------------------------------



 



          (b) Termination. Upon the payment and performance in full of all of
the indebtedness, liabilities and obligations under this Agreement and the Notes
of any Designated Subsidiary then, so long as at the time no Notice of Revolving
Credit Borrowing in respect of such Designated Subsidiary is outstanding, such
Subsidiary’s status as a “Designated Subsidiary” shall terminate upon written
notice to such effect from the Agent to the Lenders (which notice the Agent
shall give promptly upon its receipt of a request therefor from the Company).
Thereafter, the Lenders shall be under no further obligation to make any Advance
hereunder to such Designated Subsidiary.
          SECTION 9.10. Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.
          (b) Jurisdiction. Each party hereto irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Agent, any Lender or any Issuing Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Company or any other Loan Party or its properties in
the courts of any jurisdiction in connection with the exercise of any rights
under any agreement related to collateral provided hereunder that is governed by
laws other than the law of the State of New York or to enforce a judgment
obtained from a court in New York.
          (c) Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.02. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier

79



--------------------------------------------------------------------------------



 



or other electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
          (c) The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
          SECTION 9.13. Substitution of Currency. If a change in any Committed
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definition of Eurocurrency Rate) will be amended to the
extent determined by the Agent (acting reasonably and in consultation with the
Company) to be necessary to reflect the change in currency and to put the
Lenders and the Borrowers in the same position, so far as possible, that they
would have been in if no change in such Committed Currency had occurred.
          SECTION 9.14. No Liability of the Issuing Banks. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
applicable Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by such Issuing Bank’s willful misconduct, bad faith or gross
negligence when

80



--------------------------------------------------------------------------------



 



determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence, bad faith
or willful misconduct in accepting such documents.
          SECTION 9.15. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower shall provide such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
          SECTION 9.16. Power of Attorney. Each Subsidiary of the Company may
from time to time authorize and appoint the Company as its attorney-in-fact to
execute and deliver (a) any amendment, waiver or consent in accordance with
Section 9.01 on behalf of and in the name of such Subsidiary and (b) any notice
or other communication hereunder, on behalf of and in the name of such
Subsidiary. Such authorization shall become effective as of the date on which
such Subsidiary delivers to the Agent a power of attorney enforceable under
applicable law and any additional information to the Agent as necessary to make
such power of attorney the legal, valid and binding obligation of such
Subsidiary.
          SECTION 9.17. No Fiduciary Duty. Each Borrower agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, each Borrower and its Affiliates, on the
one hand, and the Agent, the Bookrunners, Arrangers, syndication agent,
documentation agent, the Issuing Banks, the Lenders and their respective
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agent, the Bookrunners, Arrangers, syndication agent, documentation agent, the
Issuing Banks, the Lenders or their respective Affiliates and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.
          SECTION 9.18. Waiver of Jury Trial. Each of the Company, the other
Borrowers, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

81



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            INTERNATIONAL FLAVORS &
   FRAGRANCES INC.
      By:   /s/ Robert Anderson         Name:   Robert Anderson        Title:  
Treasurer        INTERNATIONAL FLAVORS &
   INTERNATIONAL FLAVORS &
   FRAGRANCES (LUXEMBOURG)
   S.à.r.l.
      By:   /s/ Robert Anderson         Name:   Robert Anderson        Title:  
Manager        INTERNATIONAL FLAVORS &
   FRAGRANCES (NEDERLAND) 
   HOLDING B.V.
      By:   /s/ Jeroen Henricus Maria van Noorden         Name:   Jeroen
Henricus Maria van Noorden       Title:   Managing Director        INTERNATIONAL
FLAVORS &
   FRAGRANCES I.F.F. (NEDERLAND) 
   B.V.
      By:   /s/ Jeroen Henricus Maria van Noorden         Name:   Jeroen
Henricus Maria van Noorden       Title:   Managing Director        IFF LATIN
AMERICAN HOLDINGS
   (ESPAÑA) S.L.
      By:   /s/ Emilio Pérez Carrillo         Name:   Emilio Pérez Carrillo     
  Title:   Managing Director   

82



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.,
       as Agent
      By:   /s/ Shannon A. Sweeney         Name:   Shannon A. Sweeney       
Title:   Vice President        Initial Lenders

CITIBANK, N.A.
      By:   /s/ Shannon A. Sweeney         Name:   Shannon A. Sweeney       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.
      By:   /s/ Michelle Cipriani         Name:   Michelle Cipriani       
Title:   Vice President        FORTIS BANK SA/NV
      By:   /s/ Francis Vandeventer         Name:   Francis Vandeventer       
Title:   Brussels Loan Syndications              By:   /s/ Hans Maas        
Name:   Hans Maas        Title:   Executive Director   

83



--------------------------------------------------------------------------------



 



         

            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.
      By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:  
Director        MORGAN STANLEY BANK, N.A.
      By:   /s/ Michael King         Name:   Michael King        Title:  
Authorized Signatory        RBS CITIZENS, N.A.
      By:   /s/ Paul Darribo         Name:   Paul Darribo        Title:   Senior
Vice President        U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Michael N. Ryno         Name:   Michael N. Ryno        Title:  
Vice President        SOVEREIGN BANK
      By:   /s/ Carlos A. Calixto         Name:   Carlos A. Calixto       
Title:   Vice President   

84



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL
       ASSOCIATION
      By:   /s/ Randolph E. Gates         Name:   Randolph E. Gates       
Title:   Senior Relationship Manager,
Corporate Banking        ING BANK N.V. DUBLIN BRANCH
      By:   /s/ Maurice Kenny         Name:   Maurice Kenny        Title:  
Director              By:   /s/ Aidan Neill         Name:   Aidan Neill       
Title:   Director        WELLS FARGO BANK, NATIONAL
       ASSOCIATION
      By:   /s/ Denis Waltrich         Name:   Denis Waltrich        Title:  
Vice President        STANDARD CHARTERED BANK
      By:   /s/ James P. Hughes         Name:   James P. Hughes        Title:  
Director              By:   /s/ Robert K. Reddington         Name:   Robert K.
Reddington        Title:   Credit Documentation Manager   

85



--------------------------------------------------------------------------------



 



         

            COBANK, ACB
      By:   /s/ Michael Tousignant         Name:   Michael Tousignant       
Title:   Vice President     

86



--------------------------------------------------------------------------------



 



SCHEDULE I
INTERNATIONAL FLAVORS & FRAGRANCES INC.
FIVE YEAR CREDIT AGREEMENT
COMMITMENTS

                                                              Tranche A        
            Tranche B                         Revolving     Tranche A    
Tranche A     Revolving     Tranche B     Tranche B     Tranche C       Credit  
  Letter of Credit     Swing Line     Credit     Letter of Credit     Swing Line
    Revolving Credit   Name of Lender   Commitment     Commitment     Commitment
    Commitment     Commitment     Commitment     Commitment  
Citibank, N.A.
  $ 64,000,000.00     $ 25,000,000.00     $ 25,000,000.00     $ 56,000,000.00  
          € 25,000,000.00          
 
                                                       
JPMorgan Chase Bank, N.A.
  $ 64,000,000.00                     $ 56,000,000.00                          
 
                                                       
Fortis Bank SA/NV
                                                  € 87,396,000.00]  
 
                                                       
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 53,333,333.30                     $ 46,666,666.70                          
 
                                                       
Morgan Stanley Bank, N.A.
  $ 75,000,000.00                                                  
 
                                                       
RBS Citizens, N.A.
  $ 40,000,000.00                     $ 35,000,000.00                          
 
                                                       
U.S. Bank National Association
  $ 40,000,000.00                     $ 35,000,000.00                          
 
                                                       
Sovereign Bank
  $ 34,666,666.70                     $ 30,333,333.30                          
 
                                                       
HSBC Bank USA, National Association
  $ 26,666,666.70                     $ 23,333,333.30                          
 
                                                       
ING Bank N.V. Dublin Branch
                          $ 32,000,000.00                     € 13,109,400.00]  
 
                                                       
Wells Fargo Bank, National Association
  $ 26,666,666.70                     $ 23,333,333.30                          
 
                                                       
Standard Chartered Bank
  $ 18,666,666.70                     $ 16,333,333.30                          
 
                                                       
CoBank, ACB
  $ 15,000,000.00                                                  
 
                                                       
Total:
  $ 458,000,000.00     $ 25,000,000.00     $ 50,000,000.00     $ 354,000,000.00
    € 25,000,000.00     € 50,000,000.00     € 100,505,400.00  

1



--------------------------------------------------------------------------------



 



SCHEDULE II
Mandatory Cost Formulae

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.   On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders’ Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Advance) and will be
expressed as a percentage rate per annum.

3.   The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Agent. This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender’s Participation in all Advances made from that
Applicable Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Applicable Lending
Office.

4.   The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Agent as follows:

  (a)   in relation to a domestic sterling Advance:

         
 
  AB + C(B — D) + E x 0.01   per cent. per annum
 
  100 — (A + C)  

  (b)   in relation to a Advance in any currency other than domestic sterling:

         
 
  E x 0.01   per cent. per annum.
 
  300  

      Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

  B   is the percentage rate of interest (excluding the Applicable Margin and
the Mandatory Cost and, if the Advance is an Unpaid Sum, the additional rate of
interest specified in Section 2.07(b) payable for the relevant Interest Period
on the Advance.

  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

1



--------------------------------------------------------------------------------



 



  D   is the percentage rate per annum payable by the Bank of England to the
Agent on interest bearing Special Deposits.

  E   is the rate of charge payable by that Lender to the Financial Services
Authority pursuant to the Fees Rules (calculated for this purpose by the Agent
as being the average of the fee tariffs specified in the Fee Rules under the
activity group A.1 Deposit acceptors, ignoring any minimum fee or zero rated fee
required pursuant to the Fee Rules) and expressed in pounds per £1,000,000 of
the Fee Base of that Lender.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

  (b)   “Fees Rules” means the rules on supervision fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

  (c)   “Tariff Base” has the meaning given to it, and will be calculated in
accordance with, the Fees Rules, and

  (d)   “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.   Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of its Applicable
Lending Office; and

  (b)   any other information that the Agent may reasonably require for such
purpose.

          Each Lender shall promptly notify the Agent in writing of any change
to the information provided by it pursuant to this paragraph.

8.   The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the Agent based upon the information supplied
to it pursuant to paragraph 7 above and on the assumption that, unless a Lender
notifies the Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits, Special Deposits and the Fees Rules are the same as those
of a typical bank from its jurisdiction of incorporation with a Applicable
Lending Office in the same jurisdiction as its Applicable Lending Office.

2



--------------------------------------------------------------------------------



 



9.   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender
pursuant to paragraphs 3 and 7 above is true and correct in all respects.

10.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender pursuant to
paragraphs 3 and 7 above.

11.   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

12.   The Agent may from time to time, after consultation with the Company and
the Lenders, determine and notify to all parties hereto any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

3



--------------------------------------------------------------------------------



 



Schedule 5.02(a)
Existing Liens
None.

1



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

U.S.$                       Dated: _______________, 20__

     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a __________
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the [[Name of Borrower],] pursuant to the Credit Agreement, dated
as of November __, 2011 among the Borrower, the Lender and certain other
borrowers and lenders parties thereto, and Citibank, N.A., as Agent for the
Lender and such other lenders (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”; the terms
defined therein being used herein as therein defined) outstanding on the
Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.
     Both principal and interest in respect of each Advance (i) in Dollars are
payable in lawful money of the United States of America to the Agent at its
account maintained at 388 Greenwich Street, New York, New York 10013, in same
day funds and (ii) in any Committed Currency are payable in such currency at the
applicable Payment Office in same day funds. Each Advance owing to the Lender by
the Borrower pursuant to the Credit Agreement, and all payments made on account
of principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
     This Promissory Note is one of the Notes referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, (ii) contains provisions for determining the Dollar Equivalent of Advances
denominated in Committed Currencies and (iii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
     This Promissory Note shall be governed by, and construed in accordance
with, the law of the State of New York.
     IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

            [NAME OF BORROWER]
      By           Name:           Title:        

1



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
[Citibank International plc
5th Floor CGC2
Canary Wharf, London
E14 5LB
Attention of European Loans Agency Office
Capital Markets and Banking Operations]1
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [Name of Borrower], refers to the Credit Agreement,
dated as of November __, 2011 (as amended, restated, amended and restated,
supplemented or modified from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
certain other borrowers and Lenders parties thereto and Citibank, N.A., as Agent
for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Revolving Credit Borrowing under the Credit Agreement, and in that connection
sets forth below the information relating to such Revolving Credit Borrowing
(the “Proposed Revolving Credit Borrowing”) as required by Section 2.02(a) of
the Credit Agreement:
     (i) The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 20_.
          (ii) The Proposed Revolving Credit Borrowing is to be made under the
Tranche [A][B][C] Facility. The Type of Advances comprising the Proposed
Revolving Credit Borrowing is [Base Rate Advances] [Eurocurrency Rate Advances].
     (iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________][for a Revolving Credit Borrowing in a Committed Currency, list
currency and amount of Revolving Credit Borrowing].
     [(iv) The initial Interest Period for each Eurocurrency Rate Advance made
as part of the Proposed Revolving Credit Borrowing is _____ month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Revolving
Credit Borrowing:
 

1   Insert for any Borrowing to be denominated in a currency other than Dollars.

1



--------------------------------------------------------------------------------



 



     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement [(except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f)(i) thereof)]2 [and, in the case of
any Revolving Credit Borrowing made to a Designated Subsidiary, in the
Designation Agreement for such Designated Subsidiary,]3 are correct, before and
after giving effect to the Proposed Revolving Credit Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date
(except for those representations and warranties that specifically relate to a
prior date, which shall have been correct on such prior date); and
     (B) no event has occurred and is continuing, or would result from such
Proposed Revolving Credit Borrowing or from the application of the proceeds
therefrom, that constitutes a Default.

            Very truly yours,

[NAME OF BORROWER]
      By           Name:           Title:        

 

2   Insert bracketed text for borrowings requested after the Closing Date.   3  
Insert bracketed text for borrowings by a Designated Subsidiary.

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swingline
loans included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
 
     
 
   
 
                [Assignor [is] [is not] a Defaulting Lender]    
 
           
2.
  Assignee:        
 
     
 
   
 
           
 
                [indicate [Lender][Affiliate][Approved Fund] of [identify
Lender]]
 
           
3.
  Borrower(s):        
 
     
 
   
 
            4.   Agent:   Citibank, N.A., as the administrative agent under the
Credit Agreement
 
            5.   Credit Agreement:   The Credit Agreement dated as of November
__, 2011 among International Flavors & Fragrances Inc., the other Borrowers
party thereto, the Lenders parties thereto, Citibank, N.A., as Administrative
Agent, and the other agents parties thereto

 



--------------------------------------------------------------------------------



 



6. Assigned Interest[s]:

                                                                      Aggregate
Amount of     Amount of                                   Commitment/    
Commitment/     Percentage Assigned                     Facility     Advances
for all     Advances     of Commitment/         Assignor   Assignee    
Assigned4     Lenders5     Assigned8     Advances6     CUSIP Number  
 
                  $       $         %          
 
                  $       $         %          
 
                  $       $         %          

[7. Trade Date: ______________]7
[Page break]
 

4   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Tranche A
Facility,” “Tranche B Facility,” or “Tranche C Facility”.)   5   Amount to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.   6   Set forth, to at least
9 decimals, as a percentage of the Commitment/Loans of all Lenders thereunder.  
7   To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



--------------------------------------------------------------------------------



 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Name:           Title:        

            [Consented to and]8 Accepted:

[NAME OF AGENT], as Agent
      By:           Name:           Title:           [Consented to:]9

[NAME OF RELEVANT PARTY]
      By:           Name:           Title:        

 

8   To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.   9   To be added only if the consent of any Borrower and/or
other parties (e.g. Swing Line Bank, Issuing Bank) is required by the terms of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower[s], any of [its/their]
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower[s], any of
[its/their] Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.01(h) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic means shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.



--------------------------------------------------------------------------------



 



EXHIBIT E
[INTENTIONALLY OMITTED]

 



--------------------------------------------------------------------------------



 



     EXHIBIT F — FORM OF
DESIGNATION AGREEMENT
[DATE]
To each of the Lenders
  parties to the Credit Agreement
  (as defined below) and to Citibank, N.A.,
  as Agent for such Lenders
Ladies and Gentlemen:
          Reference is made to the Credit Agreement, dated as of November __,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among International Flavors
& Fragrances Inc., a New York corporation (the “Company”), the other borrowers
party thereto, the Lenders (as defined in the Credit Agreement) and Citibank,
N.A., as agent for the Lenders (the “Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.
          Please be advised that pursuant to Section 9.09 of the Credit
Agreement, the Company hereby designates its undersigned Subsidiary,
                     (“Designated Subsidiary”), as a “Designated Subsidiary”
under and for all purposes of the Credit Agreement.
          The Designated Subsidiary, in consideration of each Lender’s agreement
to extend credit to it under and on the terms and conditions set forth in the
Credit Agreement, does hereby assume each of the obligations imposed upon a
“Designated Subsidiary” and a “Borrower” under the Credit Agreement and agrees
to be bound by the terms and conditions of the Credit Agreement. In furtherance
of the foregoing, the Designated Subsidiary hereby represents and warrants to
each Lender as follows:
     (a) The Designated Subsidiary is a corporation duly organized, validly
existing and in good standing under the laws of
                                        .
     (b) The execution, delivery and performance by the Designated Subsidiary of
this Designation Agreement, the Credit Agreement and the Notes, if any, to be
delivered by it are within the Designated Subsidiary’s corporate or other
powers, have been duly authorized by all necessary corporate action and do not
conflict with (i) the Designated Subsidiary’s charter or by-laws other
constitutive documents or (ii) any law or any material contractual restriction,
or to the knowledge of the Designated Subsidiary, any other contractual
restriction, binding on or affecting the Designated Subsidiary. The Designation
Agreement and the Notes, if any, delivered by it have been duly executed and
delivered on behalf of the Designated Subsidiary.
     (c) All Authorizations required (i) for the due execution, delivery and
performance by the Designated Subsidiary of this Designation Agreement, the
Credit Agreement or the Notes, if any, to be delivered by it or (ii) to make the
Designation Agreement, the Credit Agreement or the Notes, if any, admissible in
evidence in its jurisdiction of incorporation have been obtained or effected and
are in full force and effect.
     (d) This Designation Agreement is, and the Notes, if any, to be delivered
by the Designated Subsidiary when delivered will be, legal, valid and binding
obligations of the Designated Subsidiary enforceable against the Designated
Subsidiary in accordance with their

 



--------------------------------------------------------------------------------



 



respective terms, except to the extent that such enforceability may be limited
by any applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally from time to time in effect
and may be subject to the discretion of courts with respect to the granting of
equitable remedies and to the power of courts to stay proceedings for the
execution of judgments.
     (e) There is no pending or threatened action, suit, investigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Designated Subsidiary or any of its Subsidiaries before any court,
governmental agency or arbitrator that purports to affect the legality, validity
or enforceability of this Designation Agreement, the Credit Agreement or any
Note of the Designated Subsidiary.
          The Designated Subsidiary hereby agrees that service of process in any
action or proceeding brought in any New York State court or in federal court may
be made upon the Company at its offices at 512 W. 57th Street, New York, New
York 10019, Attention:                      (the “Process Agent”) and the
Designated Subsidiary hereby irrevocably appoints the Process Agent to give any
notice of any such service of process, and agrees that the failure of the
Process Agent to give any notice of any such service shall not impair or affect
the validity of such service or of any judgment rendered in any action or
proceeding based thereon.
          The Company hereby accepts such appointment as Process Agent and
agrees with you that (i) the Company will maintain an office in New York, New
York through the Termination Date and will give the Agent prompt notice of any
change of address of the Company, (ii) the Company will perform its duties as
Process Agent to receive on behalf of the Designated Subsidiary and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any New York State or federal court
sitting in New York City arising out of or relating to the Credit Agreement and
(iii) the Company will forward forthwith to the Designated Subsidiary at its
address at                                          or, if different, its then
current address, copies of any summons, complaint and other process which the
Company received in connection with its appointment as Process Agent.
          This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

            Very truly yours,

INTERNATIONAL FLAVORS &
          FRAGRANCES INC., as the Company
      By           Name:           Title:           [THE DESIGNATED SUBSIDIARY],
as the
          Designated Subsidiary
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G — TAX FORMS
EXHIBIT G-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Credit Agreement, dated as of November
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International Flavors
& Fragrances (Nederland) Holding B.V., International Flavors & Fragrances
(Nederland) B.V., IFF Latin American Holdings (España) S.L., Citibank, N.A., as
administrative agent, and each lender from time to time party thereto.
          Pursuant to the provisions of Section 2.14 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
          The undersigned has furnished the Administrative Agent and the
Borrower with a certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:           Name:           Title:      

Date:                      __, 20[   ]

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Credit Agreement, dated as of November
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International Flavors
& Fragrances (Nederland) Holding B.V., International Flavors & Fragrances
(Nederland) B.V., IFF Latin American Holdings (España) S.L., Citibank, N.A., as
administrative agent, and each lender from time to time party thereto.
          Pursuant to the provisions of Section 2.14 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
          The undersigned has furnished its participating Lender with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF PARTICIPANT]
      By:           Name:           Title:      

Date:                      __, 20[    ]

2



--------------------------------------------------------------------------------



 



EXHIBIT G-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
          Reference is hereby made to the Credit Agreement, dated as of November
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International Flavors
& Fragrances (Nederland) Holding B.V., International Flavors & Fragrances
(Nederland) B.V., IFF Latin American Holdings (España) S.L., Citibank, N.A., as
administrative agent, and each lender from time to time party thereto.
          Pursuant to the provisions of Section 2.14 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
          The undersigned has furnished its participating Lender with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF PARTICIPANT]
      By:           Name:           Title:      

Date:                      __, 20[    ]

3



--------------------------------------------------------------------------------



 



EXHIBIT G-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
          Reference is hereby made to the Credit Agreement, dated as of November
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among International Flavors & Fragrances Inc.,
International Flavors & Fragrances (Luxembourg) S.à.r.l., International Flavors
& Fragrances (Nederland) Holding B.V., International Flavors & Fragrances
(Nederland) B.V., IFF Latin American Holdings (España) S.L., Citibank, N.A., as
administrative agent, and each lender from time to time party thereto.
          Pursuant to the provisions of Section 2.14 of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
          The undersigned has furnished the Administrative Agent and the
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
          Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

            [NAME OF LENDER]
      By:           Name:           Title:      

Date:                      __, 20[    ]

4